Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 1 of 46 Page ID
                                  #:4550



   1
       Amanda R. Washton (Bar No.            Peter A. Gergely (Pro Hac Vice)
   2   227541)                               PGergely@merchantgould.com
       a.washton@conklelaw.com
       a.washton   ,conklelaw.corn           Ryan J. Fletcher, (Pro Hac Vice)
                                                                         Vice)
   3   Sherron Wiggins
                  iggins (Bar No. 321819)    RFletcher@merchantgould.com
                                             RFletcher@merchantould.com
       s.wiggins@conklelaw.com
               s ,conklelaw.corn             MERCHANT & GOULD, P.C.
   4   CONKLE, KREMER & ENGEL
       CO                                    1801 California St., Suite 3300
       Professional Law Corporation          Denver, CO 80202
   5   3130 Wilshire Boulevard, Suite 500    Telephone: (303) 357-1651
       Santa Monica, California 90403-2351   Facsimile: (612) 332-9081
   6   Phone: (310) 998-9100
       Facsimile: (310) 998-9109             Paige S. Stradley, (Pro Hac Vice)
   7                                         PStradley@merchantgould.com
                                             P Stradky@merchantg_o_uld.com
                                             MERCHANT & GMJLD,  GOULD, P.C.
   8                                         150 S. Fifth Street Suite 2200
                                             Minneapolis, MN 55402
                                             Minneapolis
   9                                         Telephone: (612)
                                                          g512) 332-5300
                                             Facsimile: ((612)
                                                           12) 332-9081
  10
                                             Attorneys for Defendants, True
  11                                         Wearables, Inc. and Marcelo Lamego
  12

  13

  14                   IN THE UNITED STATES DISTRICT COURT

  15                FOR THE CENTRAL DISTRICT OF CALIFORNIA

  16                              SOUTHERN DIVISION

  17                                          )   Case No. 8:18-CV-02001-JVS-JDE
       MASIMO CORPORATION, a                  )
  18   Delaware corporation; and              )   JOINT STIPULATION
       CERCACOR LABORATORIES, INC.,           )   ACCOMPANYING
  19   a Delaware corporation,                )   DEFENDANTS’ MOTION
                                                  DEFENDANTS'  MOTION TO
                                                                      TO
                                              )   STRIKE PORTIONS OF
  20              Plaintiffs,                 )   PLAINTIFFS’
                                                  PLAINTIFFS'
                                              )   INTERROGATORY
  21        v.                                )   RESPONSES AND TO COMPEL
                                              )   RE-DESIGNATION OF
  22   TRUE WEARABLES, INC., a                )   INTERROGATORY
       Delaware corporation; and              )   RESPONSES AS
  23   MARCELO LAMEGO, an individual,         )   CONFIDENTIAL
                                              )
  24              Defendants.                 )   Hearing: December 10, 2020
                                              )   Time: 10:00 a.m.
  25                                          )
                                              )   Ctrm: 6A
  26                                          )
                                                  [Discovery Document Referred to
  27                                              Hon. Magistrate John D. Early]
  28
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 2 of 46 Page ID
                                  #:4551



   1         Pursuant to Local Rule 37-2, Defendants True Wearables, Inc. and Marcelo
   2          (collectively, "Defendants"),
       Lamego (collectively, “Defendants”), as
                                            as movant,
                                               movant, and
                                                       and Plaintiffs
                                                           Plaintiffs Masimo
                                                                      Masimo
   3   Corporation and Cercacor
       Corporation and Cercacor Laboratories,
                                Laboratories, Inc. (collectively, "Plaintiffs"),
                                              Inc. (collectively, “Plaintiffs”), as
                                                                                 as
   4   respondent, hereby
       respondent, hereby submit
                          submit this
                                 this Joint
                                      Joint Stipulation to Strike
                                            Stipulation to Strike Portions of Plaintiffs’
                                                                  Portions of Plaintiffs'
   5   Interrogatory Responses and to Compel Plaintiffs to Re-Designate certain
   6   materials as
       materials as "CONFIDENTIAL."
                    “CONFIDENTIAL.” Pursuant to Local
                                    Pursuant to Local Rule 37-1, this Joint
                                                      Rule 37-1,
   7   Stipulation was prepared following conferences of counsel on October 2, 2020 and
   8   October 8, 2020. See Declaration
                            Declaration of Zachary D.
                                        of Zachary D. Kachmer (“Kachmer Decl."),
                                                      Kachmer ("Kachmer Decl.”), ¶3.
                                                                                 ¶3.
   9         At issue
             At       are Plaintiffs’
                issue are             responses to
                          Plaintiffs' responses to Defendants'
                                                   Defendants’ Interrogatory Nos. 1
                                                               Interrogatory Nos. 1 and
                                                                                    and
  10   11. Plaintiffs have supplemented their Response to Interrogatory No. 1 twice and
  11
  11   have supplemented
       have supplemented their
                         their Response to Interrogatory
                               Response to Interrogatory No.
                                                         No. 11
                                                             11 three
                                                                three times.
                                                                      times. Plaintiffs'
                                                                             Plaintiffs’
  12   most recent supplementations to these interrogatories were both provided October
  13   30, 2020.
       30, 2020. These most recent
                 These most recent supplementations
                                   supplementations incorporate
                                                    incorporate each
                                                                each of
                                                                     of Plaintiffs’ prior
                                                                        Plaintiffs' prior
  14   responses and total a combined 121 pages. Because of their length, these
  15   responses are attached as Exhibit A and Exhibit B to the Kachmer Decl. and not
  16   included verbatim in this Joint Stipulation. Kachmer Decl., ¶¶4-5, Exs. A, B.
  17                       I. INTRODUCTORY STATEMENTS
  18         A.    Defendants’ Introduction
                   Defendants' Introduction
  19         “Presumably [Plaintiffs]
             "Presumably [Plaintiffs] had
                                      had aa good
                                             good idea
                                                  idea of what the
                                                       of what the trade
                                                                   trade secrets
                                                                         secrets were
  20   when the
       when the suit
                suit was
                     was filed.”
                         filed." Kachmer Decl., ¶6,
                                 Kachmer Decl., ¶6, Ex.
                                                    Ex. C, p. 6:21-23.
                                                        C, p. 6:21-23. It has been over
  21
  21   eighteen months since
       eighteen months since Judge
                             Judge Selna made this
                                   Selna made this statement
                                                   statement in
                                                             in the
                                                                the parties'
                                                                    parties’ Scheduling
                                                                             Scheduling
  22   Conference. Id., Ex. C, p. 1. Since then, Defendants have repeatedly requested that
  23   Plaintiffs provide a more particular description of their alleged trade secrets. At
  24   each request, Plaintiffs have followed the same playbook: at first, deny that
  25   supplementation is necessary; later, but only when faced with a motion to compel,
  26   agree to supplement; then, delay the provision of the supplementation; and finally,
  27   provide a supplementation that fails to correct the problems identified in
  28   Defendants’ original
       Defendants' original request.
                            request.
                                               -1-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 3 of 46 Page ID
                                  #:4552



   1         This action has been pending for nearly two years, and Plaintiffs have had
   2   access to Defendants’ highly confidential
                 Defendants' highly              source code
                                    confidential source      and technical
                                                        code and technical files
                                                                           files for
                                                                                 for
   3   nearly as long. See Id., ¶7, Ex. D. And yet, rather than focusing their allegations
   4   through the course of discovery, Plaintiffs have shifted and expanded their claims.
   5   Plaintiffs’ most recent
       Plaintiffs' most recent trade secret identifications hardly bear any resemblance to
   6                                                                              have "a
       those provided at the outset of this case. Accordingly, Plaintiffs did not have “a
   7   good idea
       good idea of what the
                 of what the trade
                             trade secrets
                                   secrets were
                                           were when
                                                when the
                                                     the suit
                                                         suit was
                                                              was filed.”
                                                                  filed." Defendants
                                                                          Defendants
   8   have dedicated significant time and resources attempting to get Plaintiffs to
   9   provide what they should have provided at the outset of this suit: a stable and
  10   particular identification of the alleged trade secrets at issue in this case. Instead,
  11
  11   Defendants have dealt with an endless shell game: a constantly shifting and
  12   expanding set of trade secret claims. Defendants have suffered and continue to
  13   suffer the
       suffer the consequences
                  consequences of
                               of Plaintiffs’
                                  Plaintiffs' failure to adequately
                                              failure to            investigate their
                                                         adequately investigate their claims
                                                                                      claims
  14   prior to filing this suit. Defendants should not be made to suffer these
  15   consequences any longer. Defendants need a stable set of alleged trade secrets in
  16   order to formulate defenses and proceed with depositions.
  17         At the outset of this case, Plaintiffs provided a list of 15 categories of
  18   “knowhow,” "techniques,"
       "knowhow," “techniques,” and
                                and "knowledge"
                                    “knowledge” that
                                                that Plaintiffs identified as
                                                     Plaintiffs identified as the
                                                                              the
  19   alleged trade secrets that Defendants had allegedly misappropriated (hereinafter
  20   the "First
       the “First Identification”).
                  Identification"). Id., Ex. A, pp. 5-9. The First Identification specified
  21
  21   which of the two Plaintiffs owned each of the alleged trade secrets, and it was
  22   designated "Confidential"
       designated “Confidential” under
                                 under the
                                       the Protective
                                           Protective Order.
                                                      Order. Id. The First Identification
  23   was followed by a list of over 500 documents, containing a total of nearly 1,500
  24   pages that
       pages that Plaintiffs alleged to
                  Plaintiffs alleged to be
                                        be "representative
                                           “representative of
                                                           of” their
                                                               their trade
                                                                     trade secrets
                                                                           secrets (the
                                                                                   (the "First
                                                                                        “First
  25   Document List").
       Document List”). Id., Ex. B, pp. 4-10. Discovery commenced, and, eager to
  26   establish that Plaintiffs’
       establish that Plaintiffs' claims lacked merit,
                                  claims lacked merit, Defendants produced the
                                                       Defendants produced the source
                                                                               source code
                                                                                      code
  27   of their Oxxiom Device, which Lamego had independently developed years after
  28   leaving his position with Plaintiffs. Id., ¶7, Ex. D.
                                                 -2-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 4 of 46 Page ID
                                  #:4553



   1         Roughly one year after production of these highly confidential materials,
   2   Plaintiffs had not provided any greater detail about the alleged trade secrets in
   3   their First Identification, despite repeated requests by Defendants that Plaintiffs
   4   supplement their interrogatory responses to provide, among other things, a more
   5   particular identification of their alleged trade secrets. See id., ¶¶8-9, Exs. E, F.
   6   When Plaintiffs repeatedly refused to commit to providing a supplemental
   7   response, Defendants prepared a Motion to Compel and provided Plaintiffs with
   8   Defendants’ portion
       Defendants' portion of
                           of aa Joint
                                 Joint Stipulation.
                                       Stipulation. Id., ¶10, Ex. G. Faced with this pending
   9   motion, Plaintiffs provided, for the first time, a date certain by which they would
  10                                    ¶11, Ex.
       supplement their responses. Id., ¶11,     H. Plaintiffs’
                                             Ex. H. Plaintiffs' counsel indicated that
                                                                counsel indicated that the
                                                                                       the
  11
  11   supplementation "should
       supplementation “should moot
                               moot the
                                    the pending
                                        pending Joint
                                                Joint Stipulation.”
                                                      Stipulation." Id. On July 1, 2020,
  12   a little over two weeks before the then-scheduled discovery cut-off, Plaintiffs
  13   provided their Supplemental Responses to Interrogatory Nos. 1 and 11 (the
  14   “Second Identification"
       "Second Identification” and
                               and "Second
                                   “Second Document
                                           Document List,” respectively). Id., ¶¶4-5,
                                                    List," respectively).
  15   Ex. A, pp. 9-14; Ex. B, pp. 10-35.
  16         Not only
             Not      did Plaintiffs’
                 only did Plaintiffs' Second Identification fail
                                      Second Identification fail to moot the pending Joint
  17   Stipulation, but the supplementation created an entirely new set of problems. Most
  18   notably, Plaintiffs
       notably,            seized on
                Plaintiffs seized on Defendants’ requests for
                                     Defendants' requests     greater particularity
                                                          for greater particularity as
                                                                                    as an
                                                                                       an
  19   opportunity to completely shift course in their trade secret case. Plaintiffs removed
  20   10 of their 15 original trade secret categories and replaced them with (i) 17
  21
  21   entirely new and unrelated categories and (ii) multiple paragraphs of catch-all
  22   language asserting trade secret rights in nebulous concepts. Additionally, Plaintiffs
  23   removed any indication of which entity owns the alleged trade secret(s) and
  24   increased the
       increased the confidentiality designation to
                     confidentiality designation to "AEO,"
                                                    “AEO,” thereby
                                                           thereby preventing
                                                                   preventing Defendant
                                                                              Defendant
  25   Marcelo Lamego from seeing the new alleged trade secret categories.
  26                             brought each
             Defendants promptly brought      of these
                                         each of these issues
                                                       issues to
                                                              to Plaintiffs’
                                                                 Plaintiffs' attention,
                                                                             attention,
  27   and the cycle began anew. Id., ¶12, Ex. I. Plaintiffs denied that the
  28   supplementation was inadequate and that the inclusion of new trade secrets was
                                               -3-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 5 of 46 Page ID
                                  #:4554



   1   improper. Id., ¶13, Ex. J. Detailed letters were exchanged about the adequacy and
   2   propriety of the supplementation. Id., ¶¶12-15, Exs. I, J, K, L. When faced with a
   3   motion to compel, Plaintiffs agreed to provide a supplementation, then delayed the
   4   supplementation by multiple weeks before providing—over three months after the
   5                              supplementation (the
       issues were first raised—a supplementation (the "Third
                                                       “Third Identification” and the
                                                              Identification" and the
   6   “Third Document
       "Third Document List”).
                       List").11 Id., ¶16, Ex. M; Ex. A, pp. 14-19, Ex. B, pp. 60-82. This
   7   most recent supplementation not only retained the newly added trade secrets but
   8   also failed
       also        to address
            failed to         the other
                      address the       issues raised
                                  other issues raised in
                                                      in Defendants’
                                                         Defendants' correspondence, such
                                                                     correspondence, such
   9   as the
       as the improper
              improper designation
                       designation of
                                   of the
                                      the supplementation
                                          supplementation as
                                                          as "AEO."
                                                             “AEO.” Id.
  10         Now, nearly two years after Plaintiffs filed suit and a little over two months
  11
  11                       deadline, the
       until the discovery deadline, the scope
                                         scope of
                                               of Plaintiffs’ trade secret
                                                  Plaintiffs' trade secret case
                                                                           case is more
                                                                                is more
  12   uncertain than at any other point in the pendency of this action. Returning to Judge
  13   Selna’s
       Selna's observation
               observation at the scheduling
                           at the scheduling conference: “Presumably [Plaintiffs]
                                             conference: "Presumably [Plaintiffs] had
                                                                                  had aa
  14                                       were when
       good idea of what the trade secrets were when the
                                                     the suit
                                                         suit was
                                                              was filed.”
                                                                  filed." To the extent
                                                                          To the extent
  15   Plaintiffs actually had a good idea of their trade secrets when the suit was filed,
  16   they have
       they have since,
                 since, under
                        under the
                              the guise
                                  guise of
                                        of "supplementation,"
                                           “supplementation,” completely
                                                              completely changed
                                                                         changed course
                                                                                 course
  17   from the one they originally charted at the outset of this case. Defendants ask the
  18   Court to intervene with a much-needed course-correction to return and limit this
  19   case to the five original alleged trade secrets that remain from the list Plaintiffs
  20   provided at the outset of the case.
  21
  21         B.     Plaintiffs’ Introduction
                    Plaintiffs' Introduction
  22         Defendants raise two arguments in this joint stipulation. Defendants first
  23   ask this
       ask this Court
                Court to
                      to strike
                         strike portions
                                portions of Plaintiffs’ supplemental
                                         of Plaintiffs' supplemental interrogatory responses
                                                                     interrogatory responses
  24   identifying Defendants'
       identifying Defendants’ trade
                               trade secret
                                     secret misappropriation
                                            misappropriation revealed
                                                             revealed during
                                                                      during discovery.
                                                                             discovery.
  25

  26
       11 Plaintiffs’ second supplement
          Plaintiffs' second supplement toto their
                                              their Response to Interrogatory No. 11 on
                                                    Response to
  27   August 14, 2020 reflected only minor modifications to the Second Document List
  28   and is therefore not addressed in this motion.

                                                -4-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 6 of 46 Page ID
                                  #:4555



   1   Defendants rely on California Code of Civil Procedure Section 2019.210 to argue
   2   that Plaintiffs'
       that Plaintiffs’ supplemental
                        supplemental responses
                                     responses to
                                               to Interrogatory
                                                  Interrogatory No.
                                                                No. 11 are
                                                                       are improper.
                                                                           improper. But
                                                                                     But
   3   Judge Selna declined to apply Section 2019.210 to this case. Dkt. 25 at 11;
   4   Dkt. 31 at 6:5-6. Instead, Judge Selna agreed that an answer to an interrogatory
   5   pursuant to the Federal Rules sufficed.         Id.   Additionally, Defendants asked
   6   Plaintiffs to supplement after Plaintiffs explained that discovery had revealed
   7   additional acts of misappropriation. Plaintiffs’ supplement is
                                            Plaintiffs' supplement    required under
                                                                   is required under the
                                                                                     the
   8   Federal Rules.
   9         Moreover, Plaintiffs'
             Moreover, Plaintiffs’ supplemental
                                   supplemental responses
                                                responses would
                                                          would be
                                                                be proper
                                                                   proper even under
                                                                          even under
  10   Section 2019.210. Numerous cases have permitted amendments without any
  11
  11   special showing. At most, some courts require a showing of good cause, which
  12   Plaintiffs establish in this briefing.         Plaintiffs timely supplemented their
  13   interrogatory responses after discovery revealed Lamego had used not only the
  14   trade secrets that Plaintiffs initially suspected, but also additional confidential
  15   algorithms.      Discovery revealed that Lamego had filed patent applications
  16   containing
       containing Plaintiffs’ trade secrets.
                  Plaintiffs' trade secrets. Discovery
                                             Discovery further
                                                       further revealed
                                                               revealed that Lamego kept
  17   Plaintiffs’
       Plaintiffs' confidential
                   confidential documents after he resigned.       Plaintiffs could not have
  18   learned of those facts earlier because Defendants did not produce all of their
  19   source code and technical documents until May-June of 2020.             Additionally,
  20   Defendants’ objections
       Defendants'            to both
                   objections to both Plaintiffs’
                                      Plaintiffs' expert, Dr. James
                                                  expert, Dr. James McNames,
                                                                    McNames, and
                                                                             and
  21
  21   Plaintiffs’ trusted outside
       Plaintiffs' trusted outside counsel,
                                   counsel, Stephen
                                            Stephen Jensen, delayed Plaintiffs’
                                                    Jensen, delayed             analysis of
                                                                    Plaintiffs' analysis of
  22   documents Defendants
       documents            produced earlier.
                 Defendants produced          Plaintiffs’ supplemental
                                     earlier. Plaintiffs' supplemental interrogatory
                                                                       interrogatory
  23   responses are appropriate.
  24         Defendants next
             Defendants next challenge
                             challenge Plaintiffs’ designation of
                                       Plaintiffs' designation    the supplemental
                                                               of the supplemental
  25                           as "AEO"
       interrogatory responses as “AEO” under
                                        under the
                                              the Protective
                                                  Protective Order. After months
                                                             Order. After months of
                                                                                 of
  26   arguing that competitive decision-makers should not have any access to highly
  27   confidential “AEO” materials,
       confidential "AEO" materials, Defendants
                                     Defendants now
                                                now argue
                                                    argue that
                                                          that their
                                                               their sole competitive
  28                                             should be
       decision-maker, Defendant Lamego himself, should be granted
                                                           granted access
                                                                   access to
                                                                          to "AEO"
                                                                             “AEO”
                                                -5-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 7 of 46 Page ID
                                  #:4556



   1   material. Defendants
       material.            rely solely
                 Defendants rely solely on
                                        on attorney
                                           attorney argument. Testimony from
                                                    argument. Testimony from Plaintiffs’
                                                                             Plaintiffs'
   2   employees establishes that Plaintiffs maintain this technical information as highly
   3   confidential and would be harmed if the information was disclosed to competitors.
   4              II. PARTY’S CONTENTIONS, SEPARATELY STATED
                      PARTY'S CONTENTIONS,
   5         1.
             1.     DEFENDANTS’ POSITION
                    DEFENDANTS' POSITION
   6         Defendants ask
             Defendants     the Court
                        ask the       to decide
                                Court to decide two
                                                two issues
                                                    issues related to Plaintiffs’
                                                           related to Plaintiffs'
   7   Plaintiffs’ identification of
       Plaintiffs' identification of alleged trade secrets
                                     alleged trade secrets in
                                                           in their
                                                              their Response to Interrogatory
                                                                    Response to Interrogatory
   8   No. 1. First, Defendants ask the Court to decide whether a trade secret plaintiff
   9   that has been required to provide an early identification of their trade secrets can
  10   later unilaterally amend their identification to add trade secrets after viewing
  11
  11   Defendants’ source
       Defendants' source code
                          code and attorney’s eyes
                               and attorney's      only materials.
                                              eyes only materials. To the extent
                                                                   To the        the
                                                                          extent the
  12   Court concludes that such an expansion is ever permissible, Defendants ask the
  13   Court to decide
       Court to decide whether
                       whether Plaintiffs’
                               Plaintiffs' addition
                                           addition of trade secrets
                                                    of trade secrets is
                                                                     is permissible
                                                                        permissible in
                                                                                    in this
                                                                                       this
  14   case, where the addition occurred over one year after commencement of discovery
  15   and two weeks before the then-scheduled discovery cut-off. The
                                                                  The Court’s
                                                                      Court's
  16   determination on this first issue will, in effect, be a determination of which of
  17   Plaintiffs’ alleged trade
       Plaintiffs' alleged trade secrets
                                 secrets are
                                         are properly
                                             properly at
                                                      at issue
                                                         issue in this suit. Second, for the
  18   alleged trade secrets that the Court determines are properly at issue, Defendants
  19   ask the Court to decide whether Plaintiffs have met their burden of establishing
  20   that their list of categories of alleged trade secrets warrants a designation of
  21
  21   “ATTORNEYS’ EYES
       "ATTORNEYS' EYES ONLY.”
                        ONLY."
  22         For the
             For the reasons
                     reasons set
                             set forth herein, the
                                 forth herein, the Court
                                                   Court should
                                                         should disallow
                                                                disallow Plaintiffs’ near-
                                                                         Plaintiffs' near-
  23   complete replacement of their original alleged trade secrets because allowing such
  24   unilateral expansion
       unilateral           would undermine
                  expansion would undermine the
                                            the Court’s
                                                Court's requirement that Plaintiffs
  25   provide an early, pre-discovery identification of their alleged trade secrets.
  26   Additionally, the
       Additionally, the Court
                         Court should
                               should order
                                      order Plaintiffs
                                            Plaintiffs to
                                                       to withdraw
                                                          withdraw their
                                                                   their "AEO"
                                                                         “AEO”
  27   designation of their interrogatory responses because a lesser designation of
  28   “CONFIDENTIAL” presents
       "CONFIDENTIAL" presents minimal
                               minimal risk
                                       risk of
                                            of competitive harm and
                                               competitive harm     because the
                                                                and because the
                                                -6-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 8 of 46 Page ID
                                  #:4557



   1   current “AEO” designation
       current "AEO" designation significantly
                                 significantly impairs
                                               impairs Defendants'
                                                       Defendants’ abilities
                                                                   abilities to
                                                                             to defend
                                                                                defend
   2   against Plaintiffs’
       against Plaintiffs' allegations.
                           allegations.
   3         A.     Plaintiffs Do Not Have a Unilateral Right to Add Trade Secrets
   4                and Should Be Precluded from Adding Trade Secrets Well After
   5                the Start of Discovery
   6          An action for trade secret misappropriation is ripe for abuse. In a patent
   7   infringement action,
       infringement action, aa claimant’s rights are
                               claimant's rights are set
                                                     set forth in an
                                                         forth in an official, publicly
                                                                     official, publicly
   8   available document. In aa breach
                                 breach of
                                        of contract action, the
                                           contract action, the claimant’s
                                                                claimant's rights are found
                                                                           rights are found
   9   within the
       within the four
                  four corners of an
                       corners of an executed agreement. In
                                     executed agreement.    trademark, the
                                                         In trademark, the claimant’s
                                                                           claimant's
  10   rights stem
       rights stem from that party's
                   from that party’s public
                                     public use
                                            use and/or
                                                and/or official
                                                       official registration
                                                                registration of
                                                                             of aa mark.
                                                                                   mark. But
                                                                                         But
  11
  11   in an action for trade secret misappropriation, there is no issued patent, no official
  12   agreement, and
       agreement, and no
                      no public
                         public trademark
                                trademark use.
                                          use. Rather, the claimant’s
                                               Rather, the            rights are,
                                                           claimant's rights are, by
                                                                                  by
  13   definition, based on what the claimant has not previously shared with others. The
  14   opportunistic plaintiff, free from any prior declaration of rights, thus has an ability
  15   to articulate its trade secrets in a way that is more influenced by litigation strategy
  16   than it
       than it is
               is by
                  by the
                     the plaintiff's
                         plaintiff’s preexisting
                                     preexisting understanding
                                                 understanding of its trade
                                                               of its trade secrets.
                                                                            secrets. See
  17   Comput. Econ., Inc. v. Gartner Grp., Inc., 50 F. Supp. 2d 980, 992 (S.D. Cal.
  18   1999) ("Trade
       1999) (“Trade secret claims are especially prone to discovery abuse since neither
  19   the court nor the defendant can delineate the scope of permissible discovery
  20   without an identification of plaintiffs                secrets.”). The
                                    plaintiff's alleged trade secrets.").     risk for
                                                                          The risk     abuse is
                                                                                   for abuse is
  21
  21   particularly acute when a trade secret plaintiff treats their misappropriation action
  22   not only as a shield that can be used to protect intellectual property rights but also
  23   as a sword that can be used to stifle healthy competition and restrict former
  24   employees’ ability to
       employees' ability to add
                             add value
                                 value to
                                       to future
                                          future employers and the
                                                 employers and the public.
                                                                   public.
  25         Courts across the country have recognized that requiring plaintiffs to
  26   identify their trade secrets at the outset of litigation is the best way to hold
  27   plaintiffs accountable and to ensure that the action is being used only as a shield
  28   and not as a sword. See, e.g., Givaudan Fragrances Corp. v. Krivda, Civil Action
                                                 -7-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 9 of 46 Page ID
                                  #:4558



   1   No. 08-4409 (PGS), 2013 U.S. Dist. LEXIS 153437, at *11 (D.N.J. Oct. 25, 2013)
   2   (“Generally, aa plaintiff
       ("Generally,    plaintiff in a misappropriation of trade secrets case must identify
   3   with precision
       with precision the
                      the trade
                          trade secrets
                                secrets at
                                        at issue
                                           issue at
                                                 at the
                                                    the outset
                                                        outset of
                                                               of the
                                                                  the litigation.");
                                                                      litigation.”); AutoMed
   4                          160 F.
       Techs., Inc. v. Eller, 160 F. Supp. 2d 915,
                                     Supp. 2d 915, 926
                                                   926 (N.D.
                                                       (N.D. Ill.
                                                             Ill. 2001)
                                                                  2001) ("[A]
                                                                        (“[A] plaintiff
                                                                              plaintiff will
                                                                                        will
   5   normally be required first to identify with reasonable particularity the matter
   6   which it claims constitutes a trade secret, before it will be allowed (given a proper
   7   showing of
       showing    need) to
               of need) to compel discovery of
                           compel discovery    its adversary's
                                            of its             trade secrets.").
                                                   adversary's trade secrets.”). Indeed,
                                                                                 Indeed,
   8                                requirement in
       California has codified this requirement in aa statute,
                                                      statute, making
                                                               making aa plaintiff's
                                                                         plaintiff’s
   9   reasonably particular
       reasonably particular identification
                             identification of trade secrets
                                            of trade secrets aa prerequisite
                                                                prerequisite to
                                                                             to aa defendant's
                                                                                   defendant’s
  10   obligations to comply with trade secret-related discovery requests. Cal. Civ. Proc.
  11
  11   Code § 2019.210.
  12         Federal courts in California routinely apply this statutory rule in cases
  13   where plaintiffs allege misappropriation under the California Uniform Trade
  14   Secret Act, as Plaintiffs have here. E.g., Loop AI Labs Inc. v. Gatti, 195 F. Supp.
  15   3d 1107 (N.D. Cal. 2016); SocialApps, LLC v. Zynga, Inc., 2012 U.S. Dist. LEXIS
  16   82767, *4 (N.D. Cal. June 14, 2012). Other federal courts in California have
  17   exercised their authority and applied the § 2019.210 framework to improve the
  18   fairness or efficiency of the proceedings. E.g., M/A-COM
                                                        M/A-COM Tech. Sols., Inc. v.
  19   Litrinium, Inc., No. CV 19-00220-JVS (JDEx), 2019 U.S. Dist. LEXIS 171453,
  20        (C.D. Cal.
       *3-5 (C.D. Cal. June 11, 2019)
                       June 11, 2019) (in
                                      (in trade
                                          trade secret
                                                secret action,
                                                       action, finding “the procedural
                                                               finding "the procedural
  21
  21   requirements of
       requirements of Section 2019.210” to
                       Section 2019.210" to be
                                            be "warranted
                                               “warranted and
                                                          and appropriate
                                                              appropriate to
                                                                          to assist
                                                                             assist in
                                                                                    in
  22               and expeditious
       the orderly and             handling of
                       expeditious handling    discovery”); Advante
                                            of discovery"); Advante Int'l
                                                                    Int’l Corp.
                                                                          Corp. v. Mintel
                                                                                v. Mintel
  23   Learning Tech., 2006 U.S. Dist. LEXIS 86334 (N.D. Cal Nov. 21, 2006);
  24   Excelligence Learning Corp. v. Oriental Trading Co., No. 5:03-cv-4947 JF (RS),
  25   2004 U.S. Dist. LEXIS 28125 (N.D. Cal. June 14, 2004). Federal courts outside of
  26   California have taken the same approach. E.g., DeRubeis v. Witten
                                                                  Witten Techs., Inc.,
  27   244 F.R.D. 676, 681 (N.D. Ga. 2007).
  28         Regardless of whether the early identification is required by rule or ordered
                                                -8-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 10 of 46 Page ID
                                  #:4559



   1   by the court as a means of ensuring orderly and expeditious discovery, as the
   2   Court has done here, the rationales for the rule are straightforward:
   3         Section 2019 was intended to protect defendants from baseless claims
   4         by preventing plaintiffs from initiating trade secret lawsuits in order
   5         to harass or drive competitors out of business. Proponents of section
   6         2019 wanted to prevent plaintiffs from filing trade secret complaints
   7         without identifying what trade secrets were allegedly misappropriated
   8         and then embarking on an extensive “fishing expedition,”
                                      extensive "fishing              thereby
                                                         expedition," thereby
   9         forcing the defendant to disclose its own business or trade secrets. In
  10         sum, section 2019 serves the following purposes: (1) it promotes
  11
  11         well-investigated claims and dissuades the filing of meritless trade
  12         secret complaints; (2) it prevents plaintiffs from using the discovery
  13         process to obtain and misuse a competitor's trade secrets; (3) it assists
  14         courts in framing the scope of discovery; and (4) it enables
  15         defendants to prepare an effective defense.
  16   I-Flow Corp. v. Apex Med. Techs., No. 07cv1200-DMS(NLS), 2008 U.S. Dist.
  17   LEXIS 135162, at *7-8 (S.D. Cal. Feb. 15, 2008).
  18         But the early identification requirement can only achieve the above-
  19   identified goals if a plaintiff is not permitted to freely amend the disclosure later in
  20   the case. As the Northern District of California explained, allowing a trade secret
  21
  21   plaintiff to
       plaintiff to amend its trade
                    amend its trade secret
                                    secret identifications “as the
                                           identifications "as the case
                                                                   case evolves” would
                                                                        evolves" would
  22   frustrate the purposes of an early disclosure requirement. Neothermia Corp. v.
  23   Rubicor Med., Inc., 345 F. Supp. 2d 1042, 1044-45 (N.D. Cal. 2004). Allowing
  24   such amendment
       such amendment would
                      would undermine
                            undermine the
                                      the goals
                                          goals of “preventing aa plaintiff
                                                of "preventing    plaintiff from using
                                                                            from using
  25   discovery as
       discovery as aa means
                       means to
                             to obtain
                                obtain aa defendant's
                                          defendant’s trade
                                                      trade secrets
                                                            secrets and
                                                                    and enabling
                                                                        enabling aa
  26   defendant to form complete and well-reasoned defenses, ensuring that it need not
  27   wait until the eve of trial to effectively defend against charges of trade secret
  28   misappropriation.” Id. at 1044-45.
       misappropriation."
                                                 -9-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 11 of 46 Page ID
                                  #:4560



   1         Among courts that require an early identification of trade secrets, there is
   2   widespread recognition that the trade secret plaintiff should not be permitted to
   3   freely amend its original, pre-discovery trade secret identification. SocialApps,
   4   LLC v. Zynga, Inc., No. 4:11-CV-04910 YGR, 2012 U.S. Dist. LEXIS 82767, at
   5                              2012) ("The
       *14-15 (N.D. Cal. June 14, 2012) (“The identification
                                              identification of
                                                             of trade
                                                                trade secrets
                                                                      secrets should
                                                                              should be
                                                                                     be
   6   made without reservation of right to amend.");
                                   right to amend.”); Loop AI
                                                           AI Labs, Inc. v. Gatti, No. 15-
   7   cv-00798-HSG (DMR), 2015 U.S. Dist. LEXIS 170349, at *13 (N.D. Cal. Dec.
   8   21, 2015)
       21, 2015) ("Any
                 (“Any future amendment to
                       future amendment to the
                                           the disclosure
                                               disclosure will only be permitted upon a
   9   showing of
       showing of good
                  good cause.”) (citing Neothermia, 345 F. Supp. 2d 1042.); Vesta
                       cause.") (citing                                     Vesta Corp.
  10   v. AMDOCS        147 F.
          AMDOCS Mgmt., 147 F. Supp. 3d 1147,
                               Supp. 3d 1147, 1157
                                              1157 (D.
                                                   (D. Or.
                                                       Or. 2015)
                                                           2015) ("[T]he
                                                                 (“[T]he Court
                                                                         Court
  11
  11   grants Defendants'
       grants Defendants’ motion
                          motion that
                                 that Plaintiff be required
                                      Plaintiff be required to
                                                            to show
                                                               show good
                                                                    good cause
                                                                         cause for such
  12   supplementation [to
       supplementation [to aa trade
                              trade secret
                                    secret identification].”);
                                           identification]."); Optumsoft, Inc. v. Arista
  13                                                     (“[Plaintiff] cannot
       Networks, Inc., 2015 Cal. Super. LEXIS 1726, *7-8 ("[Plaintiff]        include
                                                                       cannot include
  14   language in the identification that leaves open the possibility that it may not have
  15   identified all
       identified all of the trade
                      of the trade secrets
                                   secrets at
                                           at issue.");
                                              issue.”); Heller v. Cepia L.L.C., No. C 11-1146
  16   MEJ, 2012 U.S. Dist. LEXIS 6452, at *6 (N.D. Cal. Jan. 20, 2012) (prior to
  17   commencement of discovery, allowing the plaintiff to amend a trade secret
  18                     to aa specified
       identification up to    specified date,
                                         date, after which plaintiff
                                               after which plaintiff was
                                                                     was "precluded
                                                                         “precluded from
                                                                                    from
  19   introducing at trial or at any pretrial proceeding any information about a trade
  20   secret that he has not specifically identified previously, unless he can establish
  21
  21   good cause
       good cause for the omission");
                  for the omission”); PDC Machs. Inc. v. Nel Hydrogen A/S, No. 17-
  22   5399, 2018 U.S. Dist. LEXIS 100506, at *20-21 (E.D. Pa. June 15, 2018)
  23   (“Plaintiff may
       ("Plaintiff may amend its list of trade secrets only with leave of court upon a
  24   showing of
       showing    good cause.”).
               of good cause.").
  25                                              is the
             The early identification requirement is the court’s and the
                                                         court's and the defendant's
                                                                         defendant’s best
                                                                                     best
  26   tool to hold a trade secret plaintiff accountable and prevent abuse. It is only by
  27   requiring an early identification and holding the plaintiff to that early
  28   identification that the court can ensure that the plaintiff is using the action as a
                                               -10-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 12 of 46 Page ID
                                  #:4561



   1   shield to protect preexisting rights and not as a sword to harass a former employee
   2   or drive a competitor out of business. The early trade secret identification is to the
   3   trade secret claimant what the issued patent is to the patent infringement plaintiff,
   4   what the executed contract is to the breach of contract plaintiff, and what the prior
   5   use/registration is to the trademark infringement plaintiff. Just as the patent
   6   infringement plaintiff cannot assert a patent monopoly on an invention never
   7   claimed and just
       claimed and just as
                        as the
                           the breach
                               breach of
                                      of contract plaintiff can’t
                                         contract plaintiff       seek damages
                                                            can't seek damages for
                                                                               for aa
   8   defendant’s failure
       defendant's         to deliver
                   failure to deliver aa product
                                         product never
                                                 never promised,
                                                       promised, the
                                                                 the trade
                                                                     trade secret
                                                                           secret plaintiff
                                                                                  plaintiff
   9   should not be able to assert misappropriation of information that was only
  10   identified as an alleged trade secret years into the misappropriation suit. If a
  11
  11   plaintiff is
       plaintiff is permitted
                    permitted to
                              to "amend"
                                 “amend” its
                                         its original trade secret
                                             original trade secret identification
                                                                   identification by
                                                                                  by
  12   discarding the originally identified trade secrets and replacing them with newly
  13   identified trade secrets, the early identification requirement is meaningless and
  14   any accountability is completely lost.
  15         For purposes of this motion, it is important to distinguish between two types
  16   of amendment. The first is an amendment to describe a previously identified trade
  17   secret with greater particularity. This first type of amendment is far less likely to
  18   implicate any of the concerns articulated above because such an amendment is
  19   almost always a narrowing amendment. Indeed, this is the type of amendment that
  20   is to be expected in the early stages of a trade secret misappropriation action; a
  21
  21   claimant brings an action based on a belief that a specific set of trade secrets have
  22   been misappropriated and, based on facts revealed in discovery that support or
  23   contradict these initial beliefs, the claimant narrows the initial allegations based on
  24   the specific evidence discovered. Even if a plaintiff is permitted to narrow their
  25   trade secret identifications, though, the plaintiff must eventually arrive at a stable
  26   trade secret identification early enough in the action to give the defendant a full
  27   and fair opportunity to seek discovery into potential defenses to the
  28   misappropriation claims.
                                                -11-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 13 of 46 Page ID
                                  #:4562



   1         The second type of amendment is one that introduces a new trade secret that
   2   has not been previously identified. This second type of amendment is almost
   3   certain to implicate the concerns described above because the addition of any new
   4   trade secret
       trade secret fundamentally shifts and/or
                    fundamentally shifts and/or expands the scope
                                                expands the scope of
                                                                  of the
                                                                     the plaintiff's
                                                                         plaintiff’s
   5   claims. A particularly concerning form of this second type of amendment is one
   6   where a plaintiff not only adds new, never-before-seen trade secrets to their trade
   7   secret identification but also concurrently withdraws the previously identified
   8   trade secrets provided in the original trade secret identification. See Swami&
                                                                               Swarmify, Inc.
   9   v. Cloudflare, Inc., No. C 17-06957 WHA, 2018 U.S. Dist. LEXIS 91333 (N.D.
  10   Cal.
       Cal. May 31, 2018)
            May 31, 2018) (describing
                          (describing this
                                      this as
                                           as aa "bait-and-switch"
                                                 “bait-and-switch” tactic
                                                                   tactic and
                                                                          and explaining,
                                                                              explaining,
  11
  11   “[Plaintiff] should
       "[Plaintiff] should not
                           not be
                               be allowed
                                  allowed to
                                          to drag
                                             drag [Defendant]
                                                  [Defendant] into court based on
  12   meritless arguments, only to reboot its alleged trade secrets lineup and try again
  13   when the
       when the opening
                opening skirmish
                        skirmish illuminates
                                 illuminates glaring
                                             glaring flaws
                                                     flaws in [Plaintiff]’s case.”).
                                                           in [Plaintiff]'s case."). In
                                                                                     In
  14   other words, the early trade secret identification cannot merely be a placeholder
  15   for a future identification that comes after the plaintiff is exposed to the
  16   defendant’s trade
       defendant's trade secrets
                         secrets in
                                 in discovery.
                                    discovery.
  17         Here, Defendants requested that Plaintiffs make the first type of amendment
  18                      particular identification of their trade secrets to focus the
       and provide a more particular
  19   issues as the discovery deadline approached. Instead, Plaintiffs made—unilaterally
  20   and without any prior notice to either the Court or Defendants—the second type of
  21
  21   amendment, suddenly shifting and expanding their trade secret allegations.
  22   Plaintiffs’ First Identification
       Plaintiffs' First                included 15
                         Identification included 15 categories
                                                    categories of
                                                               of alleged trade secret
                                                                  alleged trade secret
  23   information. In their Second Identification, they removed 10 of the 15 originally
  24   identified categories and replaced them with 17 new trade secret categories
  25   bearing no apparent relationship to the 15 original categories. In their Third
  26   Identification, Plaintiffs have brought the list of alleged trade secrets from 22
  27   categories back down to 15, but still only five of these alleged trade secrets can be
  28   traced back to the First Identification, leaving 10 that were added either in the
                                                 -12-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 14 of 46 Page ID
                                  #:4563



   1   Second Identification or in the Third.2
             These 10 newly added trade secrets—specifically, category numbers 6-15 in
   3   the Third Identification—have no apparent connection or relationship to any of the
   4   15 original categories. Thus, their addition would constitute an effective end-run
   5   of the Court's early identification requirement in this case. Additionally,
   6   Plaintiffs' Second Identification and Third Identification each include several
   7   paragraphs of what can only be described as catch-all or all-inclusive language.
   8   Courts that require a particular trade secret identification disfavor the use of open-
   9   ended language, like the word "including." See M/A-COM Tech. Sots., Inc. v.
  10   Litr•inium, Inc., No. SA CV 19-00220-JVS (JDEx), 2019 U.S. Dist. LEXIS
  11   171453, at *13 (C.D. Cal. June 11, 2019). But Plaintiffs' use of entire catch-all
  12   paragraphs goes much further than simply leaving the door cracked open by using
  13   the word "including." Plaintiffs' catch-all paragraphs effectively allege that the
  14   sum total of Lamego's work for Plaintiffs is trade secret, leaving Plaintiffs a clear
  15   path to expanding, shifting, or otherwise changing their alleged trade secrets even
  16   later• in this case. The following language is representative:
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26   2 The 10 categories in the Third Identification that cannot be traced back to the
  27
       First Identification generally originated in the Second Identification, with the
       exception of category 10, which seems to be yet another newly identified category
  28   altogether.
                                                 -13-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 15 of 46 Page ID
                                  #:4564



   1



   3
           U


    5

   6




   S

   9

  10

  11

  12

  13    Kachmer Decl., Ex. A, pp. 18-19. This catch-all language recites nothing more
  14    than "nebulous concepts that . . . encounter the long-standing tension between
  15    employment law and the trade secrets doctrine." Calendar Research LLC v.
  16    StubHub, Inc., 2020 U.S. Dist. LEXIS 112361, *12 (C.D. Cal. May 13, 2020); see
  17    also Hollingsworth Solderless Terminal Co. v. Turley, 622 F.2d 1324, 1330 (9th
  18    Cir. 1980) ("Some knowledge gained by an employee is of such a general
  19    character that equity will not restrict its later use."), Cinebase Software v. Media
  20    Guar. Tr., No. C98-1100 FMS, 1998 U.S. Dist. LEXIS 15007, at *32-33 (N.D.
  21    Cal. Sep. 21, 1998) ("[T]echnical know-how regarding what does and does not
  22    work in the process of designing [a product] is simply too nebulous a category of
  23    information to qualify for trade secret protection."). These newly added
  24    paragraphs are facially improper and their inclusion demonstrates Plaintiffs' false
  25    belief that they are entitled to shift, expand, and change their allegations whenever
  26    and however they see fit.
  27           If the Court does not intervene and if Plaintiffs are permitted to proceed on
  28    trade secrets that cannot be traced back to their First Identification, it will render
                                                -14-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 16 of 46 Page ID
                                  #:4565



   1   the Court's
       the Court’s early identification requirement
                   early identification requirement meaningless.
                                                    meaningless. It will undermine
                                                                 It will undermine the
                                                                                   the
   2   policy rationales that supported the early identification requirement and will
   3   prejudice Defendants, who handed over their most confidential technical materials
   4   at the outset of discovery based on what now appears to have been nothing more
   5   than a set of placeholder trade secrets that have since been discarded and replaced
   6   with new
       with new allegations
                allegations bearing
                            bearing no
                                    no apparent
                                       apparent resemblance
                                                resemblance to
                                                            to Plaintiffs’ pre-discovery
                                                               Plaintiffs' pre-discovery
   7   allegations. The Court should therefore hold that Plaintiffs are precluded from
   8   proceeding on any alleged trade secrets that cannot be traced back to their First
   9   Identification.
  10         Plaintiffs have argued that their near-complete replacement of their original
  11
  11   trade secret list is proper because it is based on information learned in discovery
  12   and because they have a right to supplement interrogatory responses under Federal
  13   Rule 26(e). To the extent the Court finds that Plaintiffs ever had a right to expand
  14   or shift their trade secret identifications, the Court should find that Plaintiffs
  15   forfeited that right by failing to do so for over eleven months. Plaintiffs filed the
  16   present action on November 8, 2018. Plaintiffs provided their First Identification
  17   on March 15, 2019. Kachmer Decl., ¶4. Defendants made their source code
  18   available to
       available to Plaintiffs’
                    Plaintiffs' counsel no later
                                counsel no later than
                                                 than July 30, 2019.
                                                      July 30, 2019. Kachmer
                                                                     Kachmer Decl.,
                                                                             Decl., ¶7,
                                                                                    ¶7, Ex.
                                                                                        Ex.
  19   D. By the time the parties moved for a fourth
                                               fourth modification of the schedule on
  20   March 16, 2020, though, Plaintiffs had not given Defendants any indication
  21
  21   whatsoever that they had any intention to shift or expand their original trade secret
  22   list. The discovery cut-off was moved to July 20, 2020. All through April, May,
  23   and June, Plaintiffs did not provide any new trade secret list. It was not until July
  24   1—a little over two weeks before the then-scheduled discovery cut-off—that
  25   Plaintiffs provided their Second Identification. Kachmer Decl., ¶4. In other words,
  26   Plaintiffs waited 20 months after filing the suit, 16 months after providing their
  27   First Identification, and nearly 12 months after
                                                  after first accessing Defendants'
                                                        first accessing Defendants’ source
                                                                                    source
  28   code, only to suddenly spring on Defendants an entirely new trade secret case
                                               -15-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 17 of 46 Page ID
                                  #:4566



   1   shortly before the close of discovery.
   2         There is
             There is no
                      no excuse
                         excuse for
                                for Plaintiffs’ unreasonable delay. If Plaintiffs contend
                                    Plaintiffs' unreasonable
   3   that their expansion of their trade secret list was based on information learned in
   4   discovery, that information was available to Plaintiffs long before Plaintiffs
   5   unilaterally expanded their claims in their Second Identification. Indeed, Plaintiffs
   6   admit as
       admit as much
                much in their own
                     in their     Third Document
                              own Third Document List.
                                                 List. Plaintiffs’ Third Document
                                                       Plaintiffs' Third Document List
                                                                                  List
   7   lists what
       lists what Plaintiffs believe to
                  Plaintiffs believe to be
                                        be "Documents
                                           “Documents Representative
                                                      Representative of Trade Secret
                                                                     of Trade        Use
                                                                              Secret Use
   8   and Misappropriation”
       and Misappropriation" for
                             for each
                                 each of their alleged
                                      of their alleged trade
                                                       trade secrets.
                                                             secrets. Kachmer
                                                                      Kachmer Decl., Ex.
   9   B, pp. 61-83. For each of the 10 alleged trade secrets that was newly added on or
  10   after July 1, 2020, Plaintiffs list at least one document that was available to
  11
  11   Plaintiffs at least as early as March 15, 2019, when Plaintiffs provided their First
  12   Identification. For example, for each of categories 6, 7, 8, 9, 11, 14, and 15,
  13   Plaintiffs identify TRUE000273-331 as a document allegedly representative of
  14   trade secret misappropriation. Id. But this document is a patent application that
  15   published on April 26, 2018—months before Plaintiffs even filed this action.
  16   Similarly, categories 10 and 12 each identify TRUE449-492, which is a patent
  17   application that was produced to Plaintiffs on August 30, 2019. And several of the
  18   newly added categories list, as purported evidence of misappropriation, line
  19   numbers from
       numbers      Defendants’ source
               from Defendants' source code—that
                                       code—that is, the source code to which
  20   Plaintiffs have had
       Plaintiffs have had access
                           access since
                                  since July of 2019.
                                        July of 2019. By
                                                      By Plaintiffs’
                                                         Plaintiffs' own
                                                                     own admission,
                                                                         admission,
  21
  21   Plaintiffs had what they now claim to be evidence of misappropriation for new
  22   trade secrets 6-15 either before they provided their First Identification or shortly
  23   thereafter. And yet, Plaintiffs did not provide any indication whatsoever that they
  24   intended to expand their trade secret identifications until they suddenly and
  25   unilaterally did so on July 1, 2020. To the extent Plaintiffs ever had a right to
  26   expand their trade secret allegations, Plaintiffs forfeited this right long ago
  27   because they failed to act with diligence and because there is no excuse for
  28   Plaintiffs’ unreasonable and
       Plaintiffs' unreasonable     prejudicial delay.
                                and prejudicial delay.
                                                -16-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 18 of 46 Page ID
                                  #:4567



   1          A Plaintiff
              A           alleging trade
                Plaintiff alleging trade secret
                                         secret misappropriation
                                                misappropriation "knows
                                                                 “knows or should know
                                                                        or should know
   2   its own
       its own trade
               trade secrets."
                     secrets.” Opal labs, Inc. v. Sprinklr, Inc., No. 3:18-cv-01192, 2019
   3   U.S. Dist. LEXIS 208870, at *9 (D. Or. Dec. 4, 2019). To the extent Plaintiffs
   4   knew its trade secrets when it filed this action, those trade secrets should have
   5   been listed in the First Identification, which the Court required Plaintiffs to
   6   provide at the outset of this case. Defendants now ask the Court to prevent
   7   Plaintiffs from rendering that early identification meaningless by treating their
   8   First Identification as a mere placeholder for a continuously shifting and
   9   expanding set of alleged trade secrets. The Court should hold that Plaintiffs are
  10   precluded from proceeding on any alleged trade secrets that were not included in
  11
  11   their First Identification.
  12          B.     Plaintiffs have Improperly Designated their Interrogatory
  13                 Responses “AEO,” Preventing
                     Responses "AEO,"            Defendants from
                                      Preventing Defendants from Participating
                                                                 Participating in
                                                                               in
  14                 their Own Defense
  15          Defendants additionally move the Court to compel Plaintiffs to remove
  16   their "ATTORNEYS'
       their “ATTORNEYS’ EYES ONLY” ("AEO")
                         EYES ONLY" (“AEO”) designation
                                            designation of
                                                        of their
                                                           their Second
                                                                 Second
  17                            Identification.3 Plaintiffs have over-designated their
       Identification and Third Identification.'
  18   interrogatory responses, and, despite repeated requests, Plaintiffs have provided no
  19
       3
  20     An earlier version of this Joint Stipulation asserted that Plaintiffs had improperly
  21
  21
       designated their Second and  and Third   Document List
                                         Third Document     List as
                                                                 as "AEO."
                                                                    “AEO.” Defendants
                                                                              Defendants had
                                                                                           had
       repeatedly made this position clear to Plaintiffs prior to preparing that earlier
  22   version, and
       version,   and Plaintiffs    had nonetheless
                        Plaintiffs had    nonetheless refused
                                                        refused to
                                                                 to withdraw
                                                                     withdraw their
                                                                                 their "AEO"
                                                                                        “AEO”
  23
       designation. See Kachmer Decl., ¶¶12-15, Exs. I, J, K, L. Only after Defendants
       provided that earlier version of the Joint Stipulation did Plaintiffs finally withdraw
  24   their "AEO"
       their “AEO” designation
                      designation of  the Second
                                   of the         and Third
                                          Second and   Third Document
                                                             Document Lists.
                                                                        Lists. Id., ¶17, Ex. N.
  25
       Plaintiffs’
       Plaintiffs' failure to act
                   failure to act until
                                  until faced  with aa pending
                                        faced with     pending Joint
                                                               Joint Stipulation is consistent
       with the playbook they have followed throughout this litigation, a playbook that
  26   has repeatedly forced Defendants to waste time and resources preparing Joint
  27   Stipulations to address meritless positions taken by Plaintiffs.. See also id., ¶11,
       Ex. H (Plaintiffs agreeing to supplement interrogatory responses only after
  28   receiving Defendants'
       receiving  Defendants’ portion
                                portion of
                                        of aa Motion  to Compel).
                                              Motion to  Compel).
                                                -17-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 19 of 46 Page ID
                                  #:4568



   1   basis for
       basis     their designation
             for their designation of
                                   of these
                                      these materials
                                            materials as “AEO.” There
                                                      as "AEO." There is
                                                                      is none;
                                                                         none; the
                                                                               the Second
                                                                                   Second
   2   and Third Identifications merely describe, at a high level, what Plaintiffs allege to
   3   be their trade secrets, but do not include the trade secrets themselves. None of
   4   these meets
       these meets the
                   the definition
                       definition of materials warranting
                                  of materials warranting an
                                                          an "AEO"
                                                             “AEO” designation.
                                                                   designation.
   5   Additionally, Plaintiffs’
       Additionally, Plaintiffs' over-designation
                                 over-designation of their Third Identification will
   6   negatively impact
       negatively impact Defendants’
                         Defendants' ability to fully
                                     ability to       assess the
                                                fully assess the allegations
                                                                 allegations levelled
                                                                             levelled
   7   against them and to formulate
                    and to           their defenses
                           formulate their defenses thereto.
                                                    thereto. For
                                                             For these
                                                                 these reasons,
                                                                       reasons, Plaintiffs’
                                                                                Plaintiffs'
   8                                     to no
       responses should be de-designated to no greater
                                               greater than
                                                       than "CONFIDENTIAL,"
                                                            “CONFIDENTIAL,” which
                                                                            which
   9   provides adequate protection under the Protective Order.
  10         Plaintiffs provided their First Identification under aa "CONFIDENTIAL"
                                                                     “CONFIDENTIAL”
  11
  11   designation.4 When Plaintiffs provided their Second Identification, Plaintiffs
       designation.'
  12   increased the
       increased the designation
                     designation of their responses
                                 of their responses from “CONFIDENTIAL” to
                                                    from "CONFIDENTIAL" to "AEO."
                                                                           “AEO.”
  13   Upon receipt of the Second Identification, Defendants promptly requested in
  14           that Plaintiffs
       writing that            withdraw their
                    Plaintiffs withdraw their "AEO"
                                              “AEO” designation
                                                    designation of
                                                                of these
                                                                   these materials,
                                                                         materials,
  15   pursuant to paragraph 17 of the Protective Order. (Dkt. 100 at 15.) Plaintiffs
  16   refused but
       refused but provided
                   provided no
                            no basis
                               basis for their position.
                                     for their position. Despite
                                                         Despite Defendants'
                                                                 Defendants’ repeated
                                                                             repeated
  17                                     their "AEO"
       requests that Plaintiffs withdraw their “AEO” designation
                                                     designation of these materials,
                                                                 of these materials,
  18   Plaintiffs have given
       Plaintiffs have given the
                             the same
                                 same "AEO"
                                      “AEO” designation
                                            designation to
                                                        to the
                                                           the Third Identification.
                                                               Third Identification.
  19         The burden
             The burden is
                        is on
                           on Plaintiffs to establish
                              Plaintiffs to           that their
                                            establish that their "AEO"
                                                                 “AEO” designation
                                                                       designation is
                                                                                   is
  20   proper. (Dkt. 100 at 15.) Yet, to date, Plaintiffs have failed to provide any
  21
  21   explanation of why
       explanation of why their
                          their "AEO"
                                “AEO” designation
                                      designation is
                                                  is warranted,
                                                     warranted, especially in light
                                                                especially in light of
                                                                                    of
  22   the "CONFIDENTIAL"
       the “CONFIDENTIAL” designation
                          designation given
                                      given to
                                            to the
                                               the First
                                                   First Identification,
                                                         Identification, which
                                                                         which
  23   includes some of the very same material as the Second Identification and Third
  24   Identification. Instead, Plaintiffs have merely provided conclusory assertions,
  25   stating, e.g.,
       stating,       “the information
                e.g., "the information contained in the
                                       contained in the Supplemental
                                                        Supplemental Response to
                                                                     Response to
  26

  27   44 All of the arguments made in this section would apply equally to the First
  28    Identification if Plaintiffs were ever to designate
                                          ever to designate it
                                                            it as
                                                               as "AEO."
                                                                  “AEO.”

                                               -18-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 20 of 46 Page ID
                                  #:4569



   1   Interrogatory No.
       Interrogatory No. 11 constitutes Plaintiff’s highly
                            constitutes Plaintiff's highly confidential, attorneys’ eyes
                                                           confidential, attorneys' eyes only
                                                                                         only
   2   information.” Kachmer
       information." Kachmer Decl., Ex. I, p. 13.
   3         Plaintiffs have failed to satisfy their burden of establishing good cause to
   4   designate the
       designate the Interrogatory
                     Interrogatory Responses as "AEO"
                                   Responses as “AEO” material.
                                                      material. Pursuant to Section
                                                                Pursuant to         8 of
                                                                            Section 8 of
   5   the Protective
       the Protective Order,
                      Order, an
                             an "AEO"
                                “AEO” designation
                                      designation is
                                                  is only
                                                     only appropriate
                                                          appropriate for material that
                                                                      for material
   6   “constitutes or
       "constitutes or contains trade secrets
                       contains trade secrets or
                                              or other non-public, highly confidential
                                                 other non-public,
   7   research, development, technical, business, and/or financial information that has
   8   not become public, the disclosure of which is likely to cause harm to the
   9               position of
       competitive position    the Disclosing
                            of the Disclosing Party.” (Dkt. 100
                                              Party." (Dkt. 100 at
                                                                at 7-8.)
                                                                   7-8.) Even where there
  10   is a possibility of competitive harm, though, the court must balance any such risk
  11
  11   against the
       against the risk
                   risk that
                        that the
                             the restrictions
                                 restrictions that
                                              that the
                                                   the Protective Order places
                                                       Protective Order places on “AEO”
                                                                               on "AEO"
  12   materials would
       materials would "impair
                       “impair prosecution
                               prosecution or defense of
                                           or defense    the claims”
                                                      of the         in this
                                                             claims" in this action.
                                                                             action.
  13   Nutratech, Inc. v. Syntech Intl,
                                  Int'l, Inc., 242 F.R.D. 552, 555 (C.D. Cal. March 20,
  14   2007) (citing Brown Bag Software v. Symantec Corp., 960 F.2d 1465 (9th Cir.
  15   1992)).
  16                                            to withdraw
             The court should compel Plaintiffs to withdraw their
                                                            their "AEO"
                                                                  “AEO” designation
                                                                        designation
  17   because (1) there is little, if any, risk that disclosure of their Response to
  18   Interrogatory No. 1 would cause harm to their competitive position and (2) to the
  19   extent there is any risk of competitive harm, the risk is outweighed by the
  20   likelihood that
       likelihood that the
                       the "AEO"
                           “AEO” designation
                                 designation will
                                             will impair
                                                  impair Defendants'
                                                         Defendants’ ability
                                                                     ability to
                                                                             to defend
                                                                                defend
  21
  21   against Plaintiffs’
       against             misappropriation claims.
               Plaintiffs' misappropriation claims.
  22              i.       Plaintiffs Cannot Establish that Disclosure of their
  23                      Interrogatory Responses would Cause Harm to their
  24                      Competitive Position
  25          Plaintiffs have made the conclusory assertion that their Second
  26   Identification and
       Identification     Third Identification
                      and Third                meets the
                                Identification meets the definition
                                                         definition of “AEO” material
                                                                    of "AEO" material
  27   because
       because    they
                  they   “constitute[]
                         "constitute[]   or
                                         or   contain[]
                                              contain[]   trade
                                                          trade   secrets.”
                                                                  secrets."   This
                                                                              This   is
                                                                                     is   an
                                                                                          an
  28                       Plaintiffs' Second
       oversimplification. Plaintiffs’ Second Identification and Third
                                              Identification and Third Identification
                                                                       Identification
                                               -19-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 21 of 46 Page ID
                                  #:4570



   1   purport to "identify" alleged trade secrets. But they do not "identify" the alleged
       trade secrets by providing, in the response, the trade secret information itself
   3   Rather, Plaintiffs' responses "identify" their alleged trade secrets by describing the
       concepts that underlie the alleged trade secrets and/or by identifying categories
   5   within which their trade secrets allegedly fall. Thus, the Second and Third
   6   Identification themselves do not "constitute or contain trade secrets."
   7         For example, item number 4 of the Third Identification identifies
   8

   9              " But the description never identifies any specific "                         7




  10   or provides any details about how to
  11                                                    " Similarly, item number 1 identifies
  12   C4
                                        " and proceeds to identify some characteristics of the
                         w

  13   GC                    5>
                                  such as that it "
  14                                                                                ." But the
  15   description never identifies what this                             " entails or what the
  16   GC
                                         are. And item number 3 identifies '1
  17

  18                                                            ' as an alleged trade secret. But
  19   the description never specifies what the                                          or the
  20   CC
                         are with respect to this information. These examples illustrate
  21   what is characteristic of the entire Second and Third Identification: The
  22   interrogatory responses themselves do not "constitute or contain trade secrets" but
  23   rather describe categories of Information that Plaintiffs believe to be trade secret.
  24   The Response to Interrogatory No. 1 does not "constitute[s] or contain[s]" trade
  25   secrets and, thus, does not fall under the "trade secrets" prong of the Protective
  26   Order's "AEO" definition.
  27         Because Plaintiffs' Second and Third Identifications merely describe
  28   categories of alleged trade secrets, these materials only warrant an "AEO"
                                                      -20-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 22 of 46 Page ID
                                  #:4571



   1   designation if
       designation if they
                      they contain material "that
                           contain material “that has
                                                  has not
                                                      not become
                                                          become public,
                                                                 public, the
                                                                         the disclosure
                                                                             disclosure of
                                                                                        of
   2         is likely
       which is likely to
                       to cause harm to
                          cause harm to the
                                        the competitive position of
                                            competitive position    [Plaintiffs].” These
                                                                 of [Plaintiffs]." These
   3   materials do
       materials do not.
                    not. Thus,
                         Thus, aa "CONFIDENTIAL"
                                  “CONFIDENTIAL” designation
                                                 designation is
                                                             is more
                                                                more than
                                                                     than adequate
                                                                          adequate
   4   for these materials. With respect to the Second and Third Identifications, the
   5   categories are simply too vague and open-ended to cause any competitive harm.
   6   Additionally, the categories themselves do not represent competitively sensitive
   7   information because each category lists a type of information a competitor would
   8   fully expect a noninvasive monitoring company to possess. For the information in
   9   Plaintiffs’
       Plaintiffs' Response to Interrogatory
                   Response to               No. 1,
                               Interrogatory No. 1, there
                                                    there is
                                                          is little, if any,
                                                             little, if any, risk
                                                                             risk that
                                                                                  that the
                                                                                       the
  10   disclosure of this information would cause competitive harm to Plaintiffs.
  11
  11         The court in Mitchell Ina,
                                   Int'l, Inc. v. HealthLift Pharmacy Servs., LLC reached
  12   precisely this conclusion in near-identical circumstances. No. 2:19-cv-000637,
  13                                                                aff’d No. 2:19-cv-
       2020 U.S. Dist. LEXIS 91747, at *5-6 (D. Utah May 26, 2020), aff'd
  14   000637, 2020 U.S. Dist. LEXIS 174373 (D. Utah Sep. 22, 2020). There, a trade
  15   secret plaintiff,
       secret plaintiff, Mitchell, sought an
                         Mitchell, sought    “AEO” designation
                                          an "AEO" designation of its interrogatory
                                                               of its interrogatory
  16   responses identifying allegedly misappropriated trade secrets. The court held that
  17   Mitchell had not met its burden of establishing that the responses warranted an
  18   “AEO” designation
       "AEO" designation in part because
                         in part because the
                                         the court was not
                                             court was not convinced that Mitchell's
                                                           convinced that Mitchell’s
  19   interrogatory responses actually contained any trade secret information:
  20         Mitchell's interrogatory responses contain nothing akin to technical or
  21
  21         financial data, algorithms, or software codes. Instead, the responses
  22         merely identify broad categories of information and processes that
  23         Mitchell considers to be trade secrets. Although the underlying
  24         processes and information referred to may well constitute trade
  25         secrets (an issue the Court need not decide in this Order), the Court
  26         is not persuaded the interrogatory responses themselves
  27         constitute     trade   secrets   warranting   an   attorneys'-eyes-only
  28         designation.
                                               -21-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 23 of 46 Page ID
                                  #:4572



   1   Mitchell, 2020 U.S. Dist. LEXIS 91747, at *5-6 (emphasis added).
   2         As in Mitchell, Plaintiffs’
                             Plaintiffs' Interrogatory
                                         Interrogatory Responses do not contain
   3   information that would cause Plaintiffs competitive harm if disclosed to Plaintiffs.
   4   Because there is no risk of competitive harm, the court should compel Plaintiffs to
   5   withdraw their
       withdraw their "AEO"
                      “AEO” designation.
                            designation.
   6             ii.      There is an Overwhelming Likelihood
                                                   Likelihood that
                                                              that Plaintiffs’
                                                                   Plaintiffs'
   7                      “AEO” Designation
                          "AEO" Designation will
                                            will Impair
                                                 Impair Defendants'
                                                        Defendants’ Ability
                                                                    Ability to
                                                                            to
   8                      Defend Against
                          Defend Against Plaintiffs’ Misappropriation Claims
                                         Plaintiffs' Misappropriation Claims
   9          Even if Plaintiffs were to establish that the disclosure of their Responses
  10   would create some risk of competitive harm (which they cannot), this risk is
  11
  11   outweighed by the
       outweighed by the likelihood
                         likelihood that
                                    that maintaining
                                         maintaining an “AEO” designation
                                                     an "AEO" designation will
                                                                          will impair
                                                                               impair
  12   Defendants’ ability
       Defendants' ability to
                           to defend
                              defend against
                                     against Plaintiffs’ misappropriation claims.
                                             Plaintiffs' misappropriation claims. In
                                                                                  In
  13             the court
       Mitchell, the       held that
                     court held that restricting
                                     restricting the
                                                 the defendants'
                                                     defendants’ access to Mitchell’s
                                                                 access to Mitchell's
  14   interrogatory responses
       interrogatory responses "would
                               “would significantly
                                      significantly impair
                                                    impair [the
                                                           [the defendants']
                                                                defendants’] ability
                                                                             ability to
                                                                                     to
  15   defend against
       defend         the misappropriation
              against the misappropriation claim.”
                                           claim." Mitchell, 2020 U.S. Dist. LEXIS
  16   91747, at *8. As the court explained:
  17         The [Defendants] must know broadly what trade secrets are at
  18         issue in order to address whether they had access to that information
  19         while employed at Mitchell, whether that information was treated as
  20         confidential, and whether their knowledge of that information came
  21
  21         from Mitchell or some other source. Those issues can be addressed
  22         only by the parties themselves, not by retained experts, as
  23         Mitchell contends.
  24   Id. (emphasis added); see also irth Sols., LLC v. Apex Data Sols. & Servs., LLC,
  25   No. 18-CV-6884-FPG-MJP, 2020 U.S. Dist. LEXIS 68040 (W.D.N.Y. Apr. 17,
  26   2020) (granting
       2020) (granting defendant's
                       defendant’s motion
                                   motion to
                                          to compel disclosure of
                                             compel disclosure    plaintiff’s trade
                                                               of plaintiff's trade secret
                                                                                    secret
  27   identifications to
       identifications to defendants
                          defendants based
                                     based on argument that
                                           on argument that plaintiff's
                                                            plaintiff’s "AEO"
                                                                        “AEO” designation
                                                                              designation
  28   prevented defendants from being able to assist in their defense), DeRubeis v.
                                               -22-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 24 of 46 Page ID
                                  #:4573



   1   Witten               244 F.R.D.
       Witten Techs., Inc., 244 F.R.D. 676, 681 (N.D.
                                       676, 681 (N.D. Ga. 2007) ("[I]t
                                                      Ga. 2007) (“[I]t is
                                                                       is difficult,
                                                                          difficult, if
                                                                                     if not
                                                                                        not
   2   impossible, for the defendant to mount a defense until it has some indication to the
   3   trade secrets
       trade secrets allegedly
                     allegedly misappropriated.").
                               misappropriated.”).
   4         Plaintiffs’
             Plaintiffs' Trade
                         Trade Secret
                               Secret Identifications should not
                                      Identifications should not be
                                                                 be designated
                                                                    designated "AEO"
                                                                               “AEO”
   5   because this
       because this information
                    information is
                                is essential
                                   essential for Defendants to
                                             for Defendants to understand
                                                               understand Plaintiffs'
                                                                          Plaintiffs’
   6   misappropriation claims. Profil Institut fur
                                                 fur Stoffivechselforschung
                                                     Stoffwechselforschung GmbH
                                                                            GmbH v.
   7   ProSciento, Inc., No. 16cv1549-LAB (BLM), 2017 U.S. Dist. LEXIS 102954
   8   (S.D. Cal. July 3, 2017) (in trade secret action, ordering that allegedly
   9   misappropriated information
       misappropriated information and
                                   and data
                                       data "should
                                            “should not
                                                    not be
                                                        be designated
                                                           designated [AEO]"
                                                                      [AEO]” in
                                                                             in part
                                                                                part
  10   “because it
       "because it would
                   would prevent
                         prevent Defendant
                                 Defendant from accessing the
                                           from accessing the case’s most essential
                                                              case's most essential
  11
  11   information”). Two years into this case, Defendants know that they have been
       information").
  12   accused of misappropriating trade secrets, but they have no idea what those
  13   alleged trade secrets are or even into which category of information the alleged
  14   trade secrets fall. Nor do Defendants know the way(s) in which Plaintiffs are
  15   alleging the
       alleging the misappropriation
                    misappropriation took
                                     took place.
                                          place. Defendants'
                                                 Defendants’ attorneys
                                                             attorneys can access some
                                                                       can access some
  16   of this information and can seek the guidance of third-party experts on certain
  17   technical aspects of these allegations (e.g., interpretation of source code). But as
  18                                    there are
       the court explained in Mitchell, there are certain
                                                  certain aspects
                                                          aspects of
                                                                  of Defendants’ defense
                                                                     Defendants' defense
  19   that, even with the guidance of third-party experts, Defendants’ attorneys
                                                   experts, Defendants' attorneys cannot
                                                                                  cannot
  20   adequately address without consulting their clients.
  21
  21                                   to access
             Until Defendants are able to access Plaintiffs’
                                                 Plaintiffs' Trade
                                                             Trade Secret Identifications,
                                                                   Secret Identifications,
  22   Defendants’ attorneys
       Defendants' attorneys will
                             will be
                                  be unable
                                     unable to
                                            to consult Defendants about
                                               consult Defendants about important
                                                                        important
  23   aspects of the case. If Lamego has no idea what trade secrets Plaintiffs accuse him
  24   of misappropriating, Defendants’
       of misappropriating,             attorneys cannot consult him about important
                            Defendants' attorneys
  25   questions such as, for example, (i) whether he had access to the alleged trade
  26   secrets while employed by Plaintiffs, (ii) whether Plaintiffs treated the alleged
  27   trade secrets as confidential, (iii) whether his knowledge of the alleged trade
  28   secrets comes from Plaintiffs or from some other source, and (iv) whether
                                               -23-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 25 of 46 Page ID
                                  #:4574



   1   Defendants use any of the alleged trade secrets in their Oxxiom device. A third-
   2   party expert may be able to answer questions about a mathematical formula or
   3              principle, but
       scientific principle, but he
                                 he or she cannot
                                    or she        answer aa question
                                           cannot answer    question about
                                                                     about Lamego’s
                                                                           Lamego's first-
                                                                                    first-
   4   hand knowledge
       hand knowledge and
                      and experience.
                          experience. Only
                                      Only Lamego
                                           Lamego can.
                                                  can. Put simply, Plaintiffs'
                                                       Put simply, Plaintiffs’ "AEO"
                                                                               “AEO”
   5   designations are acting as a blindfold on Defendants, leaving Defendants
   6   completely in the dark about the accusations against them. Defendants will be
   7   unable to adequately prosecute their defense until this blindfold is removed.
   8   Indeed, the
       Indeed, the restrictions
                   restrictions have
                                have already impaired Defendants’
                                     already impaired             ability to
                                                      Defendants' ability to defend
                                                                             defend
   9   against Plaintiffs'
       against Plaintiffs’ misappropriation
                           misappropriation claims, and the harm to Defendants will only
                                            claims, and
  10   worsen from
       worsen      here. The
              from here. The court should compel
                             court should        Plaintiffs’ to
                                          compel Plaintiffs' to withdraw
                                                                withdraw their
                                                                         their "AEO"
                                                                               “AEO”
  11
  11   designation, which is the only way to allow Defendants to access information that
  12   goes to
       goes to the
               the very
                   very heart
                        heart of
                              of Plaintiffs’ misappropriation claims.
                                 Plaintiffs' misappropriation claims.
  13         Additionally, Plaintiffs’
             Additionally,             refusal to
                           Plaintiffs' refusal to withdraw
                                                  withdraw their
                                                           their "AEO"
                                                                 “AEO” designation
                                                                       designation is
                                                                                   is in
                                                                                      in
  14   tension with their misappropriation allegations against Lamego. Plaintiffs allege
  15   that Lamego has already had knowledge of each of the alleged trade secrets
  16   identified in Plaintiffs’ Interrogatory Responses.
                     Plaintiffs' Interrogatory Responses. Indeed,
                                                          Indeed, Plaintiffs would have
                                                                  Plaintiffs would have no
                                                                                        no
  17   basis to claim misappropriation if they did not believe Lamego has had knowledge
  18   of the alleged trade secrets. If, as Plaintiffs allege, Lamego has already been
  19   exposed to the alleged trade secret categories in Plaintiffs’
                                           categories in Plaintiffs' Interrogatory
                                                                     Interrogatory
  20   Responses, disclosure of the Responses to Lamego would not cause any further
  21
  21   competitive harm.
  22         When previously
             When previously confronted with this
                             confronted with this fact,
                                                  fact, Plaintiffs suggested that
                                                        Plaintiffs suggested that "re-
                                                                                  “re-
  23   exposure”
       exposure" of
                 of Lamego to Plaintiffs’
                    Lamego to Plaintiffs' alleged trade secrets would create a risk of
                                          alleged trade
  24   competitive harm. But
       competitive harm. But Plaintiffs’ “re-exposure” theory
                             Plaintiffs' "re-exposure" theory is
                                                              is misplaced.
                                                                 misplaced. Again,
                                                                            Again,
  25   Plaintiffs’
       Plaintiffs' Second and Third
                   Second and       Identifications do
                              Third Identifications do not
                                                       not themselves
                                                           themselves constitute
                                                                      constitute or
                                                                                 or
  26   contain any alleged trade secrets. They are merely interrogatory responses
  27   prepared for the purposes of litigation. These descriptions of categories of alleged
  28   trade secrets did not even exist when Lamego was employed by Plaintiffs.
                                               -24-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 26 of 46 Page ID
                                  #:4575



   1   Allowing Lamego to access these Identifications would enable Lamego to
   2   understand the types of information that Plaintiffs are accusing him of
   3   misappropriating. But Lamego accessing these descriptions of categories of
   4   alleged trade
       alleged trade secrets
                     secrets would
                             would not,
                                   not, in
                                        in any meaningful sense,
                                           any meaningful sense, constitute
                                                                 constitute aa "re-
                                                                               “re-
   5   exposure” to that
       exposure" to that alleged
                         alleged trade
                                 trade secret
                                       secret information
                                              information itself.
                                                          itself.
   6         Moreover, Plaintiffs have requested production of source code for products
   7   that Defendants developed and released well after the commencement of this
   8   litigation. Similarly, Plaintiffs have requested that Defendants prevent publication
   9   of all of their currently pending patent
                       currently pending patent applications, regardless of
                                                applications, regardless of the
                                                                            the applications’
                                                                                applications'
  10   filing dates. To justify these requests, Plaintiffs have theorized—incorrectly—that
  11
  11   Lamego continues to misappropriate their alleged trade secrets with each new
  12   product release and each new patent application. And yet, Plaintiffs are actively
  13   preventing Lamego from understanding what Plaintiffs believe to be their trade
  14   secrets. It seems that Plaintiffs may be more interested in handicapping
  15   Defendants’ ability
       Defendants' ability to
                           to litigate
                              litigate than
                                       than in
                                            in protecting
                                               protecting their alleged trade secrets.
  16   Regardless, Plaintiffs’ Second
       Regardless, Plaintiffs'        and Third
                               Second and Third Identifications do not
                                                Identifications do not contain
                                                                       contain
  17   information that
       information that warrants
                        warrants an
                                 an "AEO"
                                    “AEO” designation,
                                          designation, and
                                                       and the
                                                           the court should compel
                                                               court should compel
  18   Plaintiffs to withdraw
       Plaintiffs to withdraw their
                              their "AEO"
                                    “AEO” designation
                                          designation of these interrogatory
                                                      of these interrogatory responses.
                                                                             responses.
  19         2.
             2.      PLAINTIFFS’
                     PLAINTIFFS' POSITION
                                 POSITION
  20         A.     Plaintiffs Properly Supplemented Interrogatory No. 1
                                                                       1
  21
  21         At the onset of this case, Defendants asked Judge Selna to apply California
  22   Civil Code Section 2019.210. Dkt. 25 at 11. Instead, Judge Selna decided that an
  23   answer to an interrogatory pursuant to the Federal Rules sufficed. Dkt. 31 at
  24                                                 parte within seven days if they
       6:5-6. He also directed Defendants to move ex parte
  25   believed Plaintiffs'
       believed Plaintiffs’ response
                            response was
                                     was inadequate.
                                         inadequate. Id. at 6:11-14, 23-25. Judge Selna
  26   made clear he wanted any issue resolved early in the case. Id. Plaintiffs promptly
  27   served their interrogatory response on March 15, 2019 without any extension and
  28   before Defendants had provided their technical documents (Dkt. 31 at 7:2-12).
                                               -25-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 27 of 46 Page ID
                                  #:4576



   1   Defendants said nothing for months. Defendants now—twenty months later—ask
   2   this Court to both apply Section 2019.210 and prevent Plaintiffs from
   3   supplementing their interrogatory answer as required under the Federal Rules.
   4   Defendants’ argument
       Defendants' argument fails
                            fails for many reasons.
                                  for many reasons.
   5              i.      Section 2019.210 Does Not Apply To This Case
   6         Defendants’ argument
             Defendants' argument relies
                                  relies on the requirements
                                         on the requirements of
                                                             of Section 2019.210.
                                                                Section 2019.210.
   7   Federal courts disagree on whether Section 2019.210 applies in federal cases.
   8   Some
       Some courts have applied
            courts have applied Section 2019.210 by
                                Section 2019.210 by relying
                                                    relying on the courts’
                                                            on the         inherent
                                                                   courts' inherent
   9                                  M/A-COM Tech. Sols., Inc. v. Litrinium, Inc.,
       power to manage discovery. See M/A-COM
  10   2019 WL 4284523, at *2 (C.D. Cal. June 11, 2019). Other courts have declined to
  11
  11   apply Section 2019.210 on the basis that it conflicts with Rule 26 under the Erie
  12   doctrine. See SMC Networks, Inc. v. Hitron Techs., Inc., 2013 WL 12136372, at
  13   *3 (C.D. Cal. Mar. 15, 2013) (concluding Section 2019.210 conflicts with Rule
  14   26); Funcat Leisure Craft, Inc. v. Johnson Outdoors, Inc., 2007 WL 273949, at *2
  15                             (same).5
       (E.D. Cal. Jan. 29, 2007) (same).5
  16         However, Judge Selna already declined to apply Section 2019.210 to this
  17   case. Similar to the M/A-COM
                            M/A-COM decision, Defendants asked Judge Selna to require
  18   aa "trade
          “trade secret
                 secret disclosure"
                        disclosure” pursuant
                                    pursuant to
                                             to the
                                                the "inherent
                                                    “inherent authority
                                                              authority of
                                                                        of the
                                                                           the Court."
                                                                               Court.”
  19   Dkt. 25 at 11. Plaintiffs argued that Defendants were essentially demanding a
  20   Section 2019.210 disclosure,
       Section 2019.210 disclosure, which
                                    which "violates
                                          “violates rule
                                                    rule 26."
                                                         26.”       Dkt. 31
                                                                    Dkt. 31 at
                                                                            at 5:12-15.
                                                                               5:12-15.
  21
  21   Plaintiffs suggested that they instead answer an interrogatory pursuant to the
  22

  23
       5
       5Defendants rely on policy set forth in Computer Econ., Inc. v. Gartner Grp., Inc.,
  24
       50 F. Supp. 2d 980, 992 (S.D. Cal. 1999). Section II.1.A., supra. Courts in this
  25   District have
       District have "disagree[d]
                     “disagree[d] with
                                   with that
                                        that ruling"
                                             ruling” as
                                                     as "§
                                                        “§ 2019.210 clearly conflicts with
       Rule  26, and
       Rule 26,   and is
                      is not
                         not applicable
                              applicable in
                                         in federal
                                             federal courts.”
                                                     courts." SMC Networks, 2013 WL
  26
       12136372, at *3. Other courts similarly rejected Computer Econ. as inconsistent
  27   with Rule 26. See Hilderman v. Enea TekSci, Inc., 2010 WL 143440, at *3 (S.D.
  28
       Cal. Jan. 8, 2010); Freeman Inv. Mgmt. Co., LLC v. Frank Russell Co., 2015 WL
       13828591, at *3 (S.D. Cal. July 30, 2015).
                                               -26-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 28 of 46 Page ID
                                  #:4577



   1   Federal Rules. Id. at 5:15-18. Judge Selna agreed with Plaintiffs’ approach and
                                                              Plaintiffs' approach and
   2   told Defendants to return to him on an ex parte
                                                 parte basis within seven days if there
   3   was aa "dispute
       was    “dispute as
                       as to
                          to the
                             the adequacy
                                 adequacy of the response."
                                          of the response.” Id. at 6:5-14. Defendants
   4   never asked Judge Selna to reconsider application of Section 2019.210.
   5   Accordingly, Section 2019.210 does not apply to this case.
   6         Therefore, Defendants'
             Therefore, Defendants’ arguments
                                    arguments and
                                              and citations to cases
                                                  citations to       applying Section
                                                               cases applying Section
   7   2019.210 are irrelevant.       See Section II.1.A., supra.   Likewise, Defendants
   8   arguments and cases describing when a Section 2019.210 disclosure can be
   9   amended are also irrelevant. Id.     Instead, the Federal Rules apply. Those rules
  10   not only permit supplementation, they require it. See Fed. R. Civ. P. 26(e)(1)(A).
  11
  11   Plaintiffs properly supplemented their interrogatory responses in accordance with
  12   the Federal Rules. See StoneEagle Servs., Inc. v. Valentine,
                                                         Valentine, 2013 WL 9554563, at
  13   *5 (N.D. Tex. June 5, 2013) (requiring a disclosure of trade secrets with
  14   “reasonable particularity"
       "reasonable particularity” but
                                  but stating
                                      stating "this
                                              “this Order will not
                                                    Order will not prevent
                                                                   prevent Plaintiffs
                                                                           Plaintiffs from
  15   seeking to amend or supplement their list in the future, should the circumstances
  16                         Fed. R.
       warrant doing so. See Fed.    Civ. P.
                                  R. Civ.    26(e)”). And
                                          P. 26(e)"). And as
                                                          as further
                                                             further explained below, in
                                                                     explained below, in
  17   Section iii, Plaintiffs amended their interrogatory response based on discovery in
  18   the case.
  19               ii.   Defendants     Demanded       That   Plaintiffs   Amend   Their
  20                     Interrogatory Response
  21
  21         Defendants’ request
             Defendants' request to
                                 to strike
                                    strike Plaintiffs’ supplemental responses
                                           Plaintiffs' supplemental responses also
                                                                              also lacks
                                                                                   lacks
  22   merit because Defendants demanded that Plaintiffs supplement their response.
  23   Plaintiffs provided their response to Interrogatory No. 1 on March 15, 2019.
  24   Claassen Decl., ¶
                       ¶ 2.       Defendants did not bring any motion regarding the
  25   sufficiency of this response within seven days, as Judge Selna required. See
  26                                                   before asserting
       Dkt. 31 at 6:5-14. Defendants waited six months before           that Plaintiffs’
                                                              asserting that Plaintiffs'
  27   description of
       description    trade secrets
                   of trade secrets was
                                    was "generic"
                                        “generic” in
                                                  in October
                                                     October of 2019. Claassen
                                                             of 2019. Claassen Decl.,
                                                                               Decl.,
  28     18, Ex.
       ¶ 18,     11. At
             Ex. 11. At that
                        that time,
                             time, Defendants
                                   Defendants sought
                                              sought an
                                                     an identification
                                                        identification of “precise Bates
                                                                       of "precise Bates
                                                -27-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 29 of 46 Page ID
                                  #:4578



   1                                                          identified.” Id. The
       numbers of documents for each category of trade secret identified."
   2   parties met and conferred and Plaintiffs provided Bates numbers on November 15,
   3         Id.,
       2019. Id.,¶¶ 5.
   4         Defendants again waited months before requesting more information on
   5   April 3, 2020. Id., ¶ 22, Ex. 15. The parties met and conferred on several
   6   occasions and Plaintiffs agreed to supplement their response to Interrogatory
   7   No. 1. Id., ¶¶ 28-30, Exs. 21-23. Plaintiffs did so on July 1, 2020. Id., ¶ 12. On
   8   July 14, 2020,
       July 14, 2020, Defendants
                      Defendants again
                                 again complained that Plaintiffs’
                                       complained that Plaintiffs' Interrogatory No. 11
                                                                   Interrogatory No.
   9   was insufficient
       was insufficient and
                        and asked
                            asked Plaintiffs to "further
                                  Plaintiffs to “further supplement
                                                         supplement their
                                                                    their Responses.”
                                                                          Responses." Id.,
  10   ¶ 32, Ex. 25 at 9. The parties continued to discuss the issue to resolve the issue,
       ¶
  11
  11   and Plaintiffs again, in an attempt to avoid a dispute, agreed to supplement as
  12   demanded by Defendants. Id., ¶¶ 16, 31-37, Exs. 9, 24-30. Plaintiffs did so on
  13   October 30, 2020. Id.
                         Id.,,¶¶ 38.
  14         After Plaintiffs provided the requested supplement, Defendants now
  15   complain that ten
       complain that ten trade
                         trade secrets
                               secrets are
                                       are "new"
                                           “new” and were not
                                                 and were not at
                                                              at issue
                                                                 issue in
                                                                       in Plaintiffs’
                                                                          Plaintiffs'
  16   original interrogatory response. Section II.1.A., supra. But Defendants admit that
  17   Plaintiffs included nine of those trade secrets in a supplemental answer more than
  18   four months ago on July 1, 2020. Sections I.A. & II.1.A., supra.
       four
  19         Defendants argue their request for supplementation is immaterial because
  20   they asked Plaintiffs to add detail about existing trade secrets, not identify new
  21
  21   trade secrets. Section II.1.A., supra. Defendants cite a single decision from the
  22   Northern District of California to support that distinction.       See id. (citing
  23   Swarmify, Inc. v. Cloudflare, Inc., No. C 17-06957 WHA, 2018 WL 2445515
       Swami&
  24                                  Swarmify made no such distinction. In fact,
       (N.D. Cal. May 31, 2018)). But Swarmib,
  25   Swarmify addressed
       Swarmib, addressed aa plaintiff
                             plaintiff that
                                       that amended its disclosure
                                            amended its disclosure to
                                                                   to "reboot
                                                                      “reboot its alleged
  26   trade secrets"
       trade secrets” based
                      based on
                            on "glaring
                               “glaring flaws”—not
                                        flaws"—not a plaintiff that supplemented
  27   pursuant to
       pursuant to the
                   the defendant's
                       defendant’s request
                                   request or
                                           or its
                                              its obligations under the
                                                  obligations under the Federal
                                                                        Federal Rules.
                                                                                Rules.
  28   2018 WL 2445515, at *3. Regardless, the Swarmib,
                                               Swarmify court expressly allowed the
                                              -28-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 30 of 46 Page ID
                                  #:4579



   1   plaintiff to amend its Section 2019.210 disclosure to include entirely new trade
   2   secrets. Id.
   3             iii.   Amendment Is Proper Even Under Section 2019.210
   4         Although Section
             Although         2019.210 does
                      Section 2019.210 does not
                                            not apply
                                                apply in this case,
                                                      in this case, Plaintiffs’
                                                                    Plaintiffs'
   5   supplemental responses would be proper even under that section. Defendants
   6   argue that a plaintiff should be required to identify its trade secrets before
   7   discovery begins and should not be permitted to amend the disclosure during
   8   discovery. Section II.1.A., supra. Specifically, Defendants seek an order holding
   9   that "Plaintiffs
       that “Plaintiffs are precluded from
                        are precluded      proceeding on
                                      from proceeding on any alleged trade
                                                         any alleged trade secrets
                                                                           secrets that
                                                                                   that
  10   cannot be traced
       cannot be traced back
                        back to
                             to their
                                their First
                                      First Identification"
                                            Identification” served
                                                            served before
                                                                   before discovery
                                                                          discovery
  11
  11   began. Id.
  12         Even if Section 2019.210 applied to this case, which it does not, just last
  13   month, the Ninth Circuit rejected that argument. See InteliClear, LLC v. ETC
  14   Glob. Holdings, Inc., No. 19-55862, __ F.3d __,, 2020 WL 6072880 (9th Cir. Oct.
  15   15, 2020). In InteliClear, the Ninth Circuit held that a plaintiff need only identify
  16   “at least
       "at least one trade secret"
                 one trade secret” prior
                                   prior to
                                         to commencing discovery. Id. at *5.
                                            commencing discovery.        *5.66 The court
  17   explained that "discovery
       explained that “discovery provides
                                 provides an
                                          an iterative
                                             iterative process
                                                       process where
                                                               where requests between
                                                                     requests between
  18   parties lead
       parties lead to
                    to aa refined
                          refined and sufficiently particularized
                                  and sufficiently particularized trade
                                                                  trade secret
                                                                        secret identification."
                                                                               identification.”
  19   Id. As the Ninth Circuit explained, “[r]efining trade
                                explained, "[r]efining trade secret
                                                             secret identifications
                                                                    identifications through
                                                                                    through
  20   discovery makes
       discovery makes good
                       good sense"
                            sense” because
                                   because there
                                           there are
                                                 are "valid
                                                     “valid reasons
                                                            reasons to
                                                                    to avoid
                                                                       avoid being
                                                                             being
  21
  21   overly specific at
       overly specific    the outset
                       at the        in defining
                              outset in defining [the
                                                 [the plaintiff's]
                                                      plaintiff’s] intellectual
                                                                   intellectual property."
                                                                                property.” Id.
  22   at *8. The court imposed no conditions or requirements on amendments, instead
  23   characterizing amendments as
       characterizing amendments as aa common “iterative” process
                                       common "iterative" process that
                                                                  that "makes
                                                                       “makes good
                                                                              good
  24   sense.” See id. at *7-8.
       sense."
  25

  26
       6
       6 InteliClear addressed a motion for summary judgment filed before discovery
  27   began. Id. at *2-3. However, the ruling broadly explains why it is common and
  28   permissible for plaintiffs to revise their trade secret disclosure during discovery.

                                                -29-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 31 of 46 Page ID
                                  #:4580



   1         Defendants cite only pre-InteliClear cases. But even those cases do not bar
   2   all amendments to Section 2019.210 disclosures. To the contrary, many of those
   3   cases allowed amendments late in the case without any showing of good cause.
   4   For example, in Givaudan Fragrances Corp. v. Krivda, 2013 WL 5781183 (D.N.J.
   5   Oct. 25, 2013), the court allowed the plaintiff to pursue 34 trade secrets that were
   6   disclosed "sporadically"
       disclosed “sporadically” during
                                during discovery
                                       discovery up
                                                 up to
                                                    to five
                                                        five years
                                                             years after filing suit and just
   7   months before trial. Id. at *2-3. The court required no showing of good cause for
   8   the late disclosure and granted summary judgment only on trade secrets that were
   9   never disclosed during discovery. Id. at *7; see also Advante Int'l Corp. v. Mintel
  10   Learning Tech., 2006 WL 3371576, at *3-4 (N.D. Cal. Nov. 21, 2006)
  11
  11   (compelling discovery on trade secrets identified on the last day of discovery
  12   without a showing of good cause); Swarmih,
                                         Swarmify, Inc. v. Cloudflare, Inc., No. C 17-
  13   06957 WHA, 2018 WL 2445515, *3 (N.D. Cal. May 31, 2018) (permitting
  14   numerous amendments to trade secret disclosure without any showing of good
  15   cause); Calendar Research LLC v. StubHub, Inc., 2020 WL 4390391, *4 (C.D.
  16   Cal. May 13, 2020) (considering whether new trade secrets first identified in
  17   summary judgment briefing were sufficiently described).
  18         Defendants’ own
             Defendants'     quotations from
                         own quotations from other
                                             other cases
                                                   cases expressly recognize that,
                                                         expressly recognize that, at
                                                                                   at
  19   most, good cause is required to amend a Section 2019.210 disclosure after
  20   receiving discovery. See, e.g., Loop AI Labs, Inc. v. Gatti, No. 15-cv-00798-HSG
  21
  21   (DMR), 2015 WL 9269758, at *4 (N.D. Cal. Dec. 21, 2015) (permitting further
  22                              “upon aa showing
       amendment during discovery "upon    showing of good cause”);
                                                   of good cause"); Vesta
                                                                    Vesta Corp. v.
  23   AMDOCS Mgmt., 147 F. Supp. 3d 1147, 1157 (D. Or. 2015) (same); Heller v.
       AMDOCS
  24   Cepia L.L.C., 2012 U.S. Dist. LEXIS 6452, at *6 (N.D. Cal. Jan. 20, 2012)
  25   (same); PDC Machs. Inc. v. Nel Hydrogen A/S, No. 17-5399, 2018 U.S. Dist.
  26   LEXIS 100506, at *20-21 (E.D. Pa. June 15, 2018) (same); Soc. Apps, LLC v.
  27   Zynga, Inc., 2012 WL 2203063, at *5 (N.D. Cal. June 14, 2012) (same); Loop AI
  28

                                               -30-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 32 of 46 Page ID
                                  #:4581



   1                                                             (same).7 As the
       Labs Inc. v. Gatti, 195 F. Supp. 3d 1107 (N.D. Cal. 2016) (same).7
   2   California Court of Appeals explained,
                        of Appeals            “[i]f, through
                                   explained, "[i]f, through discovery,
                                                             discovery, [the
                                                                        [the plaintiff]
                                                                             plaintiff]
   3   uncovers information suggesting defendants misappropriated additional trade
   4   secrets, it may have good cause to amend its trade secret statement under
   5   appropriate circumstances.”
       appropriate circumstances." Perlan Therapeutics, Inc. v. Superior Court, 178 Cal.
   6   App. 4th 1333, 1350 (2009).
   7         Here, even
             Here,      if good
                   even if good cause were required,
                                cause were required, Plaintiffs'
                                                     Plaintiffs’ amendment
                                                                 amendment is proper
                                                                           is proper
   8   because Plaintiffs could only recently discover that Defendants misappropriated
   9   additional trade secrets.    In late July 2019, Defendants made available only
  10   portions of source code. Claassen Decl., ¶
                                                ¶ 3, Ex. 1. In August 2019, Defendants
  11
  11   produced what appeared to be six draft patent applications without any
  12   information showing whether the applications had ever been filed. Id., ¶ 4.8
                                                                              ¶ 4.8
  13   Plaintiffs repeatedly requested that Defendants produce copies of their pending
  14                 patent applications
       non-published patent applications so
                                         so that
                                            that Plaintiffs
                                                 Plaintiffs could
                                                            could identify any of
                                                                  identify any of Plaintiffs’
                                                                                  Plaintiffs'
  15   trade secret information contained in those applications before they published. Id.,
  16   ¶¶ 6-7, 20, Exs. 2-3, 13. In April 2020, Defendants produced unpublished patent
  17   applications after Plaintiffs confronted Defendants with evidence that there were
  18   patent applications that Defendants had not produced.           Claassen Decl., ¶
                                                                                       ¶ 8.
  19   Defendants did not produce Matlab files describing the functionality of the source
  20   code (the subject of a motion to compel) until May 2020. Id., ¶ 9, Ex. 4.
  21
  21
  22   7
       7 Defendants cite Neothermia Corp. v. Rubicor Med., Inc., 345 F. Supp. 2d 1042,
  23
       1044-45 (N.D. Cal. 2004) as supposedly holding that a plaintiff should not be
       permitted to
       permitted to amend
                    amend "as
                           “as the
                               the case
                                   case evolves.”
                                        evolves." That
                                                  That case  actually held
                                                        case actually held that
                                                                           that aa plaintiff
                                                                                   plaintiff
  24   should not
       should not have
                   have "complete
                        “complete freedom”   to amend
                                   freedom" to  amend but
                                                       but permitted
                                                           permitted amendment
                                                                      amendment uponupon aa
  25
       showing of
       showing     “good cause.”
                of "good cause." Id.

  26
       8
       8 Defendants also
         Defendants    also complain  about Plaintiffs’
                            complain about  Plaintiffs' citation
                                                        citation of a patent that published on
       April 26, 2018. However, Plaintiffs identified this application in their complaint
  27
       as part
       as part of
                of the
                   the evidence of Defendants’
                       evidence of              trade secret
                                   Defendants' trade   secret misappropriation
                                                              misappropriation and
                                                                                 and with
                                                                                     with their
                                                                                          their
  28   first interrogatory responses.
                                                -31-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 33 of 46 Page ID
                                  #:4582



   1   Defendants produced additional printed source code in June 2020. Id., ¶¶
                                                                             ¶¶ 10, 30,
   2   Exs. 5, 23. Thus, Plaintiffs did not have access to the relevant documents and
   3   source code until May-June 2020.
   4         Defendants’ objections
             Defendants'            to Plaintiffs’
                         objections to Plaintiffs' expert (Dr. McNames)
                                                   expert (Dr. McNames) and Plaintiffs'
                                                                            Plaintiffs’
   5   outside
       outside counsel (Stephen Jensen)
               counsel (Stephen Jensen) also
                                        also frustrated
                                             frustrated Plaintiffs’
                                                        Plaintiffs' analysis. This Court
                                                                    analysis. This
   6   overruled Defendants’ objection
       overruled Defendants' objection to
                                       to Plaintiffs’
                                          Plaintiffs' expert
                                                      expert on
                                                             on March 30, 2020.
                                                                March 30, 2020. Dkt.
                                                                                Dkt. 98.
                                                                                     98.
   7   On April 2,
       On April 2, 2020,
                   2020, the
                         the Court rejected Defendants'
                             Court rejected Defendants’ proposed
                                                        proposed protective
                                                                 protective order, which
                                                                            order, which
   8   would have barred Mr. Jensen. Dkt. 100. However, Defendants continued to
   9   object to access by Mr. Jensen, which required Plaintiffs to file a motion to
  10   overrule Defendants’ objections.
       overrule Defendants'             Dkt. 108.
                            objections. Dkt. 108. The
                                                  The Court
                                                      Court did
                                                            did so
                                                                so in
                                                                   in June
                                                                      June 2020.
                                                                           2020.
  11
  11   Dkt. 111. Defendants then filed a motion for reconsideration, which this Court
  12                                        10, 2020.
       denied just one week ago on November 10, 2020. Dkt. 130. Defendants'
                                                      Dkt. 130. Defendants’ repeated
                                                                            repeated
  13   objections to Plaintiffs'
       objections to Plaintiffs’ expert
                                 expert and
                                        and counsel slowed Plaintiffs'
                                            counsel slowed Plaintiffs’ analysis
                                                                       analysis of
                                                                                of
  14   Defendants’ technical
       Defendants' technical documents.
                             documents. Defendants do not
                                        Defendants do not cite
                                                          cite aa single
                                                                  single case striking an
                                                                         case striking an
  15                                  circumstances.'9
       interrogatory response in such circumstances.
  16         Accordingly, Plaintiffs’
             Accordingly,             supplementation was
                          Plaintiffs' supplementation was proper
                                                          proper because
                                                                 because Plaintiffs
                                                                         Plaintiffs
  17   could not have learned that Defendants misappropriated additional trade secrets
  18   until they
       until they had
                  had the
                      the ability to fully
                          ability to       review and
                                     fully review and analyze
                                                      analyze Defendants'
                                                              Defendants’ documents
                                                                          documents and
                                                                                    and
  19                            178 Cal.
       source code. See Perlan, 178 Cal. App.
                                         App. 4th
                                              4th at 1350 ("If,
                                                  at 1350 (“If, through
                                                                through discovery,
                                                                        discovery,
  20   [plaintiff] uncovers information suggesting defendants misappropriated additional
  21
  21   trade secrets, it may have good cause to amend its trade secret statement under
  22   appropriate circumstances.”).
       appropriate circumstances.").
  23

  24      Defendants’ other
       99 Defendants' other cases
                            cases not addressed above required a trade secret disclosure
  25
       without addressing the standards for amending such a disclosure during discovery.
       See Excelligence Learning Corp. v. Oriental Trading Co., 2004 WL 2452834, at
  26    *4 (N.D. Cal. June 14, 2004); DeRubeis v. Witten
                                                   Witten Techs., Inc., 244 F.R.D. 676,
  27
        681 (N.D. Ga. 2007); I-Flow Corp. v. Apex Med. Techs., 2008 U.S. Dist. LEXIS
       135162, at *7-8 (S.D. Cal. Feb. 15, 2008); AutoMed Techs., Inc. v. Eller, 160 F.
  28    Supp. 2d 915, 926 (N.D. Ill. 2001); M/A-COM, 2019 WL 4284523, at *2.
                                              -32-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 34 of 46 Page ID
                                  #:4583



   1         Defendants tacitly acknowledge that Plaintiffs could not have provided the
   2   information with
       information with their
                        their original response, but
                              original response, but argue that Plaintiffs
                                                     argue that            “forfeited” their
                                                                Plaintiffs "forfeited" their
   3   right to supplement by not doing so in August of 2019. Section II.1.A., supra. As
   4   explained above, Defendants objection to Plaintiffs'
                                   objection to Plaintiffs’ expert was not
                                                            expert was not resolved
                                                                           resolved until
                                                                                    until
   5   March 30,
       March 30, 2020
                 2020 and
                      and Plaintiffs did not
                          Plaintiffs did not have
                                             have access to all
                                                  access to all of
                                                                of Defendants'
                                                                   Defendants’ source
                                                                               source
   6   code and technical documents until June 2020. There is no dispute that Plaintiffs
   7   identified all but one trade secret at issue by July 1, 2020, less than a month after
   8   Defendants produced additional source code and technical files.               Plaintiffs
   9   continued reviewing Defendants’
       continued reviewing Defendants' information and identified
                                       information and identified just
                                                                  just one
                                                                       one additional
                                                                           additional
  10   trade secret with their most recent supplement on October 30, 2020.
  11
  11         Defendants also argue that some of the documents on which Plaintiffs rely
  12   were available
       were available prior
                      prior to
                            to Plaintiffs’ interrogatory response.
                               Plaintiffs' interrogatory response. Id. While Plaintiffs rely
  13   on some of those documents as part of the evidence of misappropriation,
  14   Defendants have not identified in such documents any trade secret first presented
  15   in the supplemental responses. Defendants did not produce additional information
  16   about those documents, including the patent applications described above, until
  17   much later in the case.
  18         Defendants complain
             Defendants          that Plaintiffs
                        complain that            “discarded and
                                      Plaintiffs "discarded and replaced"
                                                                replaced” their
                                                                          their original
                                                                                original
  19   trade secret allegations. Section II.1.A., supra. That is not true. Defendants
  20   acknowledge that
       acknowledge that Plaintiffs'
                        Plaintiffs’ most
                                    most recent
                                         recent supplemental
                                                supplemental interrogatory
                                                             interrogatory response
                                                                           response
  21
  21   includes five of Plaintiffs'
                five of Plaintiffs’ originally identified trade
                                    originally identified trade secrets.
                                                                secrets.            Plaintiffs’
                                                                                    Plaintiffs'
  22   streamlining this case is an appropriate result of the discovery process.
  23         Defendants also argue, quoting Opal, that supplementation was improper
  24   because "[a]
       because “[a] Plaintiff alleging trade
                    Plaintiff alleging trade secret
                                             secret misappropriation
                                                    misappropriation ‘should know its
                                                                     `should know its own
                                                                                      own
  25   trade secrets.'"
       trade secrets.’” Section
                        Section II.1.A.,
                                II.1.A., supra (quoting Opal Labs, Inc. v. Sprinklr, Inc.,
  26   2019 WL 6528589, at *4 (D. Or. Dec. 4, 2019)). But a plaintiff is not required to
  27   identify all of its trade secrets in the abstract; the plaintiff is required to identify
  28   trade secrets that it contends the defendant misappropriated. While a plaintiff
                                                -33-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 35 of 46 Page ID
                                  #:4584



   1   can often identify some trade secrets before filing suit, others may require
   2   discovery. Indeed, in the very next sentence of Opal, the court explained that the
   3   plaintiff had
       plaintiff had already
                     already "examined
                             “examined Defendant's
                                       Defendant’s current
                                                   current content marketing and
                                                           content marketing and
   4   planning platform and should be able to identify which of its trade secrets
   5   Defendants may
       Defendants may have
                      have misappropriated."
                           misappropriated.” Opal, 2019 WL 6528589, at *4 (granting
   6   plaintiff 30 days to supplement its answer). Thus, the Opal court properly allowed
   7   the plaintiff to identify trade secrets allegedly misappropriated by defendant after
   8   receiving documents from the defendant.
   9         Here, Defendants’
             Here,             interrogatory did
                   Defendants' interrogatory did not
                                                 not ask Plaintiffs to identify all of their
  10   trade secrets in the abstract. Defendants sought identification of each trade secret
  11
  11   that "Plaintiffs
       that “Plaintiffs contend was misappropriated by Defendants."
                        contend was                                 (Kachmer Decl.,
                                                       Defendants.” (Kachmer
  12   Ex. A at 5, emphasis added). Plaintiffs properly identified misappropriated trade
  13   secrets of which Plaintiffs were aware at the time.        Discovery has revealed
  14   additional misappropriation and Plaintiffs have properly supplemented their
  15   interrogatory response under the Federal Rules. Defendants should not be allowed
  16   to avoid liability by successfully hiding that misappropriation from public view.
  17         Finally, Defendants
             Finally, Defendants allege they will
                                 allege they will suffer
                                                  suffer "prejudice,"
                                                         “prejudice,” but
                                                                      but do
                                                                          do not
                                                                             not identify
                                                                                 identify
  18   any actual
       any actual prejudice
                  prejudice that
                            that they
                                 they would
                                      would suffer
                                            suffer by
                                                   by Plaintiffs’ supplementation. There
                                                      Plaintiffs' supplementation. There
  19   are over two months remaining in fact discovery and trial is not until January of
  20   2022. Dkt. 117. Defendants have taken only one deposition, which was solely to
  21
  21   solicit testimony to support a motion for reconsideration on Mr. Jensen.
  22   Dkt. 120-1. Defendants have yet to take a single deposition on the substance of
  23   any of
       any of Plaintiffs’
              Plaintiffs' identified trade secrets.
                          identified trade secrets. Defendants do not
                                                    Defendants do not show
                                                                      show what
                                                                           what additional
                                                                                additional
  24   discovery is
       discovery is necessary
                    necessary due
                              due to
                                  to Plaintiffs’ supplement or
                                     Plaintiffs' supplement    how they
                                                            or how they would
                                                                        would be
                                                                              be
  25   prejudiced.
  26   ///
  27   ///
  28

                                              -34-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 36 of 46 Page ID
                                  #:4585



   1              iv.    Defendants' Challenges To The Specificity Of Plaintiffs'
                         Interrogatory Response Lack Merit
   3         Defendants also argue that Plaintiffs' interrogatory response is insufficient
   4   for two reasons. First, Defendants criticize Plaintiffs' interrogatory responses
   5   because they use "open-ended language, like the word `including.'" Section
   6   II.1.A., supra.     But Plaintiffs used the same language in their original
   7   interrogatory responses and Defendants raised no issue. As explained above,
   8   Judge Selna specifically instructed Defendants to return to him within seven days
   9   on an ex parte basis if they believed the identification was insufficient.
  10   Defendants did not do so.
  11         Second, Defendants include three bullet points as examples of Plaintiffs
  12   supposedly alleging "the sum total of Lamego's work for Plaintiffs is a trade
  13   secret." Id. But Defendants quoted portions of sentences that are not listed in
  14   Plaintiffs' identification of trade secrets that Defendants misappropriated.
  15   Kachmer Decl., Ex. A at 18-19. Defendants took those quotations from Plaintiffs'
  16   separate description of how Lamego was exposed to Plaintiffs' trade secrets
  17   (id.)—not Plaintiffs' list of alleged trade secrets (id. at 14-18). The trade secrets
  18   that Plaintiffs actually allege Defendants misappropriated are more specific. See,
  19   e.g., id. at 15
  20

  21

  22

  23         Plaintiffs' initial identification of trade secrets was sufficiently clear that
  24   Defendants did not bring the matter to Judge Selna's attention as instructed. Since
  25   then, Plaintiffs supplemented their interrogatory response as requested by
  26   Defendants, which coincided with Plaintiffs learning more about Defendants'
  27   misappropriation.    Plaintiffs' supplements are proper as part of the "iterative
  28

                                               -35-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 37 of 46 Page ID
                                  #:4586



   1   process" of discovery that leads to a "refined and sufficiently particularized trade
       secret identification." See InteliClear,     F.3d   , 2020 WL 6072880, *5.
   3         B.     Plaintiffs Properly Designated Their Interrogatory Responses
   4                "AEO"
   5              i.       The Protective Order Allows Plaintiffs to Protect Their
   6                       Trade Secret Information from Disclosure under an
   7                      "AEO" Designation
   8         The Protective Order provides that discovery materials may be designated
   9   "CONFIDENTIAL," "AEO," or "RESTRICTED CONFIDENTIAL SOURCE
  10   CODE." Dkt. 100 at 3. The Protective Order specifically contemplates that
  11   "AEO" information includes "confidential information or items that the
  12   designating party has a good faith belief constitutes trade secrets or other non-
  13   public, highly confidential research, development, technical, business, and/or
  14   financial information that has not become public, the disclosure of which is likely
  15   to cause harm to the competitive position of the Disclosing Party." Id. at 7-8.
  16   Plaintiffs properly designated their first and second supplemental responses to
  17   Defendants' Interrogatory No. 1, identifying Plaintiffs' trade secrets, "AEO"
  18   pursuant to the Protective Order. These trade secrets are described in technical
  19   documents or source code that Plaintiffs keep confidential. For example, item 12
  20   in the second supplemental response identifies and describes Plaintiffs'
  21                     Kachmer Decl., Ex. A at 17.         The description includes the
  22   equations reproduced below:
  23

  24

  25

  26

  27

  28

                                                  -36-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 38 of 46 Page ID
                                  #:4587



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11    Id. Plaintiffs'                       and the relevant equations are not generally
  12    known in the industry. Chen Decl.,    ¶¶ 7-8.   Similarly, item 6 includes a specific
  13    ratio and detailed explanation of its relevance:
  14

  15

  16

  1.7

  'S

  19

   70

  21    Kachmer Decl., Ex. A at 15.        The knowledge of that specific ratio and its
  22    relevance is not generally known in the industry. Chen Decl., ¶ 4.
  23          Knowledge of which particular values Plaintiffs analyze in their algorithms
  24    also constitute Plaintiffs' trade secrets. For example, item 7 recites:
  25

  26

  27

  28                                                    Kachmer Decl., Ex. A at 16.      The
                                                -37-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 39 of 46 Page ID
                                  #:4588



   1   knowledge that Plaintiffs use a                                      is not generally
       known in the industry. Chen Decl., ¶ 5.
   3         Knowledge of which particular techniques Plaintiffs use also constitute
   4   Plaintiffs' trade secrets. For example, item 1 recites as follows:
   5

   6

   7

   8

   9                                  •
  10

  11

  12

  13   Kachmer Decl., Ex. A at 10. And item 10 provides the following:
  14

  15

  16

  17

  18                           Id. The knowledge of Plaintiffs' selection of algorithms is
  19   not generally known in the industry. Diab Decl., ¶¶ 7-10.
  20         Despite these detailed descriptions, Defendants complain that a few of
  21   Plaintiffs' identification of trade secrets are merely categories of information that
  22   do not "constitute or contain trade secrets." Section II.1.B.i., supra. As explained
  23   below, Plaintiffs do in fact identify their trade secrets in response to Defendants'
  24   Interrogatory No. 1.
  25         For example, item 4 of Plaintiffs' second supplemental response recites the
  26   following:
  27                                      Kachmer Decl., Ex. A at 15. Defendants argue
  28   that item 4 does not identify any specific
                                               -38-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 40 of 46 Page ID
                                  #:4589



   1



   3

   4                        . Id.; see also Claassen Decl., ¶ 39, Ex. 31.
   5           Similarly, Defendants refer to cropped portions of item numbers 1 and 3
   6   and allege that the quoted portions in isolation do not constitute trade secrets.
   7   Section II.1.B.i., supra. Viewed as a whole, items 1 and 3 constitute Plaintiffs'
   8   technical information that Plaintiffs maintain as confidential. Diab Decl., ¶¶ 7, 13.
   9   That justifies Plaintiffs' designation of items 1 and 3 as "AEO" under the
  10   Protective Order. Defendants provide no explanation why these identified trade
  11   secrets do not warrant an "AEO" designation. Defendants' apparent contention
  12   that some of these items are not trade secrets is an ultimate issue to be determined
  13   at trial.
  14           Plaintiffs and Defendants are competitors, and Defendants are continuing to
  15   refine their product and develop new products.           Claassen Decl., ¶¶ 24-25,
  16   Exs. 17-18. The identification of what Plaintiffs consider to be trade secrets,
  17   including the particular techniques and values Plaintiffs use, would reinforce
  18   Defendants' selection of techniques and values. In addition, Defendants' counsel
  19   disputes Lamego's access to the trade secrets. Thus, under Defendants' view of
  20   the case, Plaintiffs would be harmed if this information were disclosed to
  21   Defendants.
  22           Defendants also argue that Plaintiffs' list of trade secrets "are simply too
  23   vague and open-ended to cause any competitive harm." Section II.1.B.i., supra.
  24   Additionally, they allege that the categories themselves do not represent
  25   competitively sensitive information because each category lists a type of
  26   information a competitor would fully expect a noninvasive monitoring company to
  27   possess.    Id.   Defendants' allegations are attorney argument without factual
  28   support.
                                               -39-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 41 of 46 Page ID
                                  #:4590



   1         Defendants’ reliance
             Defendants'          on Mitchell Ina,
                         reliance on          Int'l, Inc. v. HealthLift Pharmacy Servs.,
   2   LLC, No. 2:19-cv-000637-RJS-DAO, 2020 WL 2736094 (D. Utah May 26, 2020)
   3   to support their access argument is misplaced. In Mitchell, the Court found the
   4   interrogatory responses were not trade secrets warranting an AEO designation,
   5   where the
       where the responses
                 responses merely
                           merely identified
                                  identified "broad
                                             “broad categories
                                                    categories of data and
                                                               of data and processes
                                                                           processes that
   6   Mitchell claims
       Mitchell        were misappropriated."
                claims were misappropriated.” 2020
                                              2020 WL
                                                   WL 2736094,
                                                      2736094, at
                                                               at *2. Defendants
                                                                  *2. Defendants
   7                       involved "near-identical
       argue that Mitchell involved “near-identical circumstances.”
                                                    circumstances." But the interrogatory
                                                                    But the interrogatory
   8   responses at issue in Mitchell were filed under seal and are not publicly available.
   9   Thus, it is not possible to draw such a comparison.
  10         Moreover, Plaintiffs'
             Moreover, Plaintiffs’ interrogatory
                                   interrogatory responses do not
                                                 responses do not merely
                                                                  merely identify
                                                                         identify "broad
                                                                                  “broad
  11
  11   categories
       categories of data and
                  of data and processes."
                              processes.”        Instead,
                                                 Instead, as described above,
                                                          as described above, Plaintiffs
                                                                              Plaintiffs
  12   specifically identify detailed equations, as well as particular techniques and values
  13   Plaintiffs use. Courts in this district have found such an identification sufficiently
  14   identifies aa party's
       identifies    party’s trade
                             trade secrets.
                                   secrets. See, e.g., Bal
                                                       Bal Seal
                                                           Seal Eng'g,
                                                                Eng’g, Inc.
                                                                       Inc. v. Nelson Prods.,
                                                                            v. Nelson Prods.,
  15   Inc., No. 8:13-cv-01880-JLS-KESx, 2018 WL 4697255, at *4 (C.D. Cal. Aug. 3,
  16   2018) (plaintiff
       2018) (plaintiff sufficiently
                        sufficiently identified
                                     identified its trade secrets
                                                its trade secrets where
                                                                  where the
                                                                        the "trade
                                                                            “trade secret is
  17   the combination
       the combination of the ‘(i)
                       of the `(i) selection by Bal Seal personnel of a general design
  18   solution for the customer from
                                  from a variety of
                                                 of possible
                                                    possible solutions; and (ii) the specific
  19                          parameters and specifications that are recommended and
       engineering and design parameters
  20   developed by
       developed by Bal
                    Bal Seal.’”).
                        Seal.").
  21
  21         Plaintiffs properly designated their interrogatory responses, identifying their
  22   trade secrets,
       trade secrets, "AEO"
                      “AEO” pursuant
                            pursuant to
                                     to the
                                        the Protective
                                            Protective Order.
  23              ii.     Defendants Have Not Met Their Burden to Show that
  24                       Lamego
                           Lamego     Should
                                      Should     Have
                                                 Have     Access
                                                          Access    to
                                                                    to   Plaintiffs’
                                                                         Plaintiffs'   AEO
                                                                                       AEO
  25                       Information
  26         Once a protective order has been entered, a party seeking to modify the
  27   protective order
       protective order carries the initial
                        carries the initial burden
                                            burden of showing "good
                                                   of showing “good cause.”
                                                                    cause." CytoSport,
  28   Inc. v. Vital
               Vital Pharms., Inc., No. CIV S-08-2632 FCD/GGH, 2010 WL 1904840,
                                               -40-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 42 of 46 Page ID
                                  #:4591



   1   at *2 (E.D. Cal. May 10, 2010).         Defendants would like Lamego to access
   2   Plaintiffs’ AEO information
       Plaintiffs' AEO             but fail
                       information but      to meet
                                       fail to meet their
                                                    their burden
                                                          burden to
                                                                 to show
                                                                    show why
                                                                         why the
                                                                             the
   3   Protective Order in its current form prejudices their ability to litigate this case.
   4   See CytoSport, 2010 WL 1904840, at *2 (party moving to modify protective order
   5   must "demonstrative
       must “demonstrative actual
                           actual prejudice").
                                  prejudice”).
   6         Courts routinely reject arguments that AEO designations unfairly inhibit
   7   parties’ ability
       parties' ability to
                        to participate
                           participate in
                                       in litigation.
                                          litigation. See Brown Bag Software v. Symantec
   8   Corp., 960 F.2d 1465, 1470-71 (9th Cir. 1992); Gaymar Indus. v. Cloud Nine,
   9   2007 WL
       2007 WL 582948, at *3
               582948, at    (D. Utah
                          *3 (D. Utah Feb.
                                      Feb. 20,
                                           20, 2007)
                                               2007) (denying
                                                     (denying party's
                                                              party’s principals
                                                                      principals
  10                             because, "as
       access to AEO information because, “as is
                                              is typical
                                                 typical in
                                                         in cases between competitors
                                                            cases between competitors
  11
  11   and alleged
       and         infringers, retained
           alleged infringers, retained experts” would evaluate
                                        experts" would          the information);
                                                       evaluate the information);
  12   Nutratech, Inc.
       Nutratech, Inc. v. Syntech Int'l,
                       v. Syntech Int’l, 242 F.R.D. 552, 555 (C.D. Cal. 2007) (noting if a
  13   party’s ability
       party's ability to
                       to defend
                          defend was
                                 was impaired
                                     impaired by
                                              by AEO
                                                 AEO designation,
                                                     designation, "courts
                                                                  “courts would
                                                                          would never
                                                                                never
  14   issue [AEO]
       issue [AEO] protective
                   protective orders");
                              orders”); Safe Flight Instrument Corp. v. Sundstrand Data
  15   Control Inc., 682 F. Supp. 20, 22 (D. Del. 1988) (citing cases concluding AEO
  16                                                               Defendants’ own
       information may be limited to counsel and experts). Indeed, Defendants' own
  17   cited authority allowed a party to designate its trade secret disclosure as
  18   “attorneys’ eyes
       "attorneys' eyes only.”
                        only." DeRubeis v. Witten
                                           Witten Techs., Inc., 244 F.R.D. 676, 681
  19             2007).10
       (N.D. Ga. 2007).1°
  20         In Gentex Corp. v. Sutter, No. 3:07-CV-1269, 2009 WL 959832, at *1
  21
  21   (M.D. Pa.
       (M.D.     April 6,
             Pa. April 6, 2009),
                          2009), the
                                 the court declined to
                                     court declined to evaluate defendants’ argument
                                                       evaluate defendants' argument that
                                                                                     that
  22

  23   10
       10
          Defendants’    reliance on
          Defendants' reliance     on Profil Institut fur
                                                       fur Stoffwechselforschung GmbHGmbH v.
  24   ProSciento, Inc., No. 16cv1549-LAB (BLM), 2017 U.S. Dist. LEXIS 102954
       (S.D. Cal. July 3, 2017) is also misplaced. Profil did not involve a motion seeking
  25   withdrawal of   the "AEO"
                    of the  “AEO” designation
                                    designation of  another party's
                                                of another   party’s trade
                                                                     trade secrets.
                                                                           secrets. In Profil,
  26   the court
       the        issued an
           court issued    an order  resolving the
                               order resolving the parties'
                                                     parties’ dispute
                                                              dispute regarding
                                                                       regarding aa proposed
                                                                                      proposed
       protective order. In contrast, here, Defendants willingly negotiated a Protective
  27   Order that provides for an   “AEO” designation
                                 an "AEO"   designation and   specifically identifies
                                                          and specifically             who can
                                                                           identifies who  can
  28   access "AEO"
       access “AEO” material.
                       material. Dkt. 100 at 7-8.

                                                -41-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 43 of 46 Page ID
                                  #:4592



   1   it was
       it was "necessary
              “necessary for various of
                         for various    its officers
                                     of its officers and
                                                     and employees to review
                                                         employees to review the
                                                                             the discovery
                                                                                 discovery
   2   responses to
       responses to mount
                    mount aa defense."
                             defense.” The
                                       The court denied defendants'
                                           court denied defendants’ motion
                                                                    motion to
                                                                           to reclassify
                                                                              reclassify
   3               trade secret
       plaintiff’s trade
       plaintiff's       secret interrogatory responses as
                                interrogatory responses    “Confidential” rather
                                                        as "Confidential" rather than
                                                                                 than
   4            Indeed, "[t]he
       AEO. Id. Indeed, “[t]he disclosure
                               disclosure of
                                          of confidential information on
                                             confidential information    an ‘attorneys’
                                                                      on an `attorneys'
   5   eyes
       eyes only’ basis is
            only' basis is aa routine
                              routine feature
                                      feature of
                                              of civil litigation involving
                                                 civil litigation involving trade
                                                                            trade secrets."
                                                                                  secrets.”
   6   Paycom Payroll, LLC v. Richison, 758 F.3d 1198, 1202 (10th Cir. 2014) (citation
   7   omitted). In this case, Lamego is not only the engineer for the product, but also
   8   the sole competitive decision-maker for True Wearables.           Defendants have
   9   repeatedly argued to this Court the particular risk of harm of disclosure to a
  10   competitive decision-maker in this case. Dkts. 82-1, 108-1, 120-1.          Lamego
  11
  11   should not be given access.
  12         Courts have found
             Courts have       that "[r]equiring
                         found that “[r]equiring aa party
                                                    party to
                                                          to rely on its
                                                             rely on its competent
                                                                         competent outside
                                                                                   outside
  13   counsel does not create an ‘undue
                                  `undue and unnecessary burden.'"
                                         and unnecessary burden.’” Intel Corp. v. VIA
                                                                                  VIA
  14   Techs., Inc., 198 F.R.D. 525, 529 (N.D. Cal. 2000); see also CytoSport, Inc. v.
  15   Vital Pharm., Inc., 2010 WL 1904840, at *2 (E.D. Cal. May 10, 2010). Lamego is
  16   represented by competent lead counsel at Merchant & Gould, which markets its
  17   technical acumen.     See https://www.merchantgould.com/About-MG (accessed
  18   November 11, 2020).
  19         Finally, Defendants
             Finally, Defendants argue that Lamego
                                 argue that Lamego needs
                                                   needs access
                                                         access to
                                                                to Plaintiffs’ trade
                                                                   Plaintiffs' trade
  20   secrets to understand the information Plaintiffs accuse him of misappropriating.
  21
  21   But Defendants ignore that Plaintiffs face a similar complexity with respect to
  22   identifying Defendants'
       identifying Defendants’ misappropriation.
                               misappropriation.       Plaintiffs have developed
                                                       Plaintiffs have developed aa vast
                                                                                    vast
  23   number of proprietary techniques and amassed a large amount of proprietary
  24   research over
       research      the decades.
                over the decades.     Plaintiffs’ lawyers had
                                      Plaintiffs' lawyers had to
                                                              to sift
                                                                 sift through
                                                                      through that
                                                                              that large
                                                                                   large
  25   amount of information to identify the misappropriated trade secrets without the
  26   benefit of
       benefit of Plaintiffs’
                  Plaintiffs' engineers who are
                              engineers who are best
                                                best equipped to identify
                                                     equipped to identify the
                                                                          the theft
                                                                              theft of their
                                                                                    of their
  27   trade secrets. Claassen Decl., ¶ 23, Ex. 16.
  28

                                               -42-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 44 of 46 Page ID
                                  #:4593



   1             iii.      Defendants Have Been Unwilling to Consider a Substantive
   2                       Proposal
                           Proposal That Would Address
                                    That Would Address Both Sides’ Concerns
                                                       Both Sides' Concerns
   3         Plaintiffs have indicated that they would consider a substantive proposal
   4                                           sides’ concerns
       from Defendants that would address both sides'          regarding Plaintiffs'
                                                      concerns regarding Plaintiffs’
   5   designation of their interrogatory responses. Claassen Decl., ¶
                                                                     ¶ 16, Ex. 9. Indeed,
   6   even after Defendants provided their portion of this Joint Stipulation, Plaintiffs
   7   asked Defendants again if they were amenable to further discussion of the issue.
   8        ¶ 17, Ex. 10. But Defendants expressed no interest. Id. Defendants have
       Id., ¶
   9   pursued an all-or-nothing approach, seeking de-designation of all of
                                                                  of all of Plaintiffs’
                                                                            Plaintiffs'
  10   trade secrets
       trade secrets from “AEO” to
                     from "AEO" to "CONFIDENTIAL."
                                   “CONFIDENTIAL.” Id. ("Defendants
                                                       (“Defendants cannot
                                                                    cannot
  11
  11                                                 that would
       envision a solution, short of re-designation, that would mitigate
                                                                mitigate Defendants’
                                                                         Defendants'
  12   concerns.”).
       concerns.").
  13         Defendants argue
             Defendants argue that
                              that Plaintiffs’ refusal to
                                   Plaintiffs' refusal to withdraw
                                                          withdraw their
                                                                   their "AEO"
                                                                         “AEO”
  14   designation is
       designation is in
                      in tension
                         tension with
                                 with Plaintiffs’ misappropriation allegations.
                                      Plaintiffs' misappropriation allegations. See Section
  15   II.1.B.ii., supra. While Plaintiffs allege that Lamego has already had knowledge
  16   of
       of each of the
          each of the alleged trade secrets
                      alleged trade secrets identified
                                            identified in
                                                       in Plaintiffs’
                                                          Plaintiffs' interrogatory responses,
                                                                      interrogatory responses,
  17   Defendants contest liability and argue that Lamego was never previously exposed
  18   to Plaintiffs’ trade secrets.
          Plaintiffs' trade secrets. If,
                                     If, as Defendants argue,
                                         as Defendants        Lamego was
                                                       argue, Lamego was never
                                                                         never exposed to
                                                                               exposed to
  19   Plaintiffs’ trade secrets
       Plaintiffs' trade secrets or has forgotten
                                 or has           them, then
                                        forgotten them, then Plaintiffs
                                                             Plaintiffs risk refreshing
                                                                        risk refreshing
  20   Lamego’s
       Lamego's knowledge.
                knowledge.
  21
  21         Moreover, as Defendants acknowledge, Plaintiffs have focused their case
  22                   are certain
       such that there are         trade secrets
                           certain trade secrets identified in Plaintiffs’
                                                 identified in Plaintiffs' first supplemental
                                                                           first supplemental
  23   response that
       response that are
                     are no
                         no longer
                            longer identified
                                   identified in
                                              in Plaintiffs'
                                                 Plaintiffs’ second
                                                             second supplemental
                                                                    supplemental response.
                                                                                 response.
  24   See Section II.1.A., supra; Kachmer Decl., Ex. A.           Plaintiffs are no longer
  25   asserting them. Defendants all-or-nothing approach would disclose to Defendants
  26   trade secrets that are no longer at issue in this case. Defendants fail to explain
  27   why such expansive disclosure is necessary or justified.
  28

                                                -43-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 45 of 46 Page ID
                                  #:4594



   1             iv.   Plaintiffs Have Consistently Protected the Confidentiality of
   2                   Their Trade Secrets
   3         Defendants argue that Plaintiffs designated their first response to
   4   Interrogatory No.
       Interrogatory No. 11 as
                            as "CONFIDENTIAL."
                               “CONFIDENTIAL.” Section II.1.B., supra. Defendants
                                               Section II.1.B.,
   5   suggestion that Plaintiffs have changed their designation is wrong.       Plaintiffs
   6            that response
       provided that response to
                              to Defendants'
                                 Defendants’ counsel before the
                                             counsel before the Protective
                                                                Protective Order was
                                                                           Order was
   7   entered in this case and with specific instructions that it would not be shared with
   8   Lamego. In fact, counsel met and conferred on that specific issue and Plaintiffs
   9   provided a redacted version of that response. Claassen Decl., ¶
                                                                     ¶ 26-27, Exs. 19-20.
  10   The parties agreed that Lamego could access that redacted version only. Id., ¶
                                                                                    ¶ 26,
  11
  11   Ex. 19. Thus, Plaintiffs made clear that the response was for outside counsel only.
  12

  13

  14                                   Respectfully submitted,
  15                                   KNOBBE, MARTENS, OLSON & BEAR, LLP
                                       ICNOBBE,
  16   Dated: November 18, 2020        By: /s/ Brian C. Claassen
                                             Brian C. Claassen
  17
                                           Attorneys for Plaintiffs, Masimo Corporation
                                                         Plaintiffs,.Masimo
  18                                       and Cercacor Laboratories, Inc.
  19

  20
                                       MERCHANT & GOULD, P.C.

  21
  21
       Dated: November 18, 2020        By: /s/ Ryan J. Fletcher
                                           Ryan J. Fletcher
  22
                                           Attorneys for Defendants.
  23                                       True Wearables, Inc. and Marcelo Lamego
  24

  25

  26

  27

  28

                                              -44-
Case 8:18-cv-02001-JVS-JDE Document 132-1 Filed 11/19/20 Page 46 of 46 Page ID
                                  #:4595



   1

   2                             FILER’S ATTESTATION
                                 FILER'S ATTESTATION
   3         Pursuant to Local Rule 5-4.3.4 regarding signatures, I hereby attest that
   4   concurrence in the filing of this document has been obtained from all signatories
   5   above.
   6   Dated: November 18, 2020              By: /s/ Ryan J. Fletcher
   7
                                             Ryan J. Fletcher

   8

   9

  10

  11
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21
  21
  22

  23

  24

  25

  26

  27

  28

                                             -45-
